EXHIBIT 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT AND
 
SECOND AMENDMENT TO COLLATERAL AGENCY
 
AND INTERCREDITOR AGREEMENT
 
FIRST AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO COLLATERAL AGENCY
AND INTERCREDITOR AGREEMENT (this “Amendment”), dated as of August 20, 2009,
among CALPINE CORPORATION (the “Borrower”), the Guarantors, the financial
institutions from time to time parties to the Credit Agreement referred to below
(the “Lenders”) and GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
administrative agent (in such capacity and including any successors, the
“Administrative Agent”) and as collateral agent (in such capacity and including
any successors, the “Collateral Agent”).  All capitalized terms used herein and
not otherwise defined herein shall have the respective meanings provided such
terms in the Credit Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Lenders, the Administrative Agent, the Collateral
Agent, GSCP, Credit Suisse, Deutsche Bank Securities Inc. and Morgan Stanley
Senior Funding, Inc., as Documentation Agents and Syndication Agents, and
General Electric Capital Corporation, as Sub-Agent for the Revolving Lenders,
are parties to that certain Credit Agreement, dated as of January 31, 2008 (as
amended, modified and/or supplemented through, but not including, the date
hereof, the “Credit Agreement”);
 
WHEREAS, the Borrower, the other Grantors (as defined therein) from time to time
parties thereto, the Administrative Agent, each other First Lien
Representative  (as defined therein) from time to time party thereto and each
Second Lien Representative (as defined therein) from time to time party thereto
are parties to that certain Collateral Agency and Intercreditor Agreement, dated
as of January 31, 2008 (as amended, modified and/or supplemented through, but
not including, the date hereof, the “Collateral Agency and Intercreditor
Agreement”); and
 
WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend and/or modify certain provisions of the Credit Agreement
and the Collateral Agency and Intercreditor Agreement as herein provided;
 
NOW, THEREFORE, IT IS AGREED:
 
I.
Amendments to Credit Agreement.

 
1.           The definition of “Applicable Margin” appearing in Section 1.1 of
the Credit Agreement is hereby amended by adding at the end thereof the
following new sentence:
 
“Notwithstanding the foregoing, (x) the Applicable Margins in respect of any
tranche of Extended First Priority Term Loans or Revolving Loans made pursuant
to any Extended Revolving Commitments shall be the applicable percentages per
annum set forth in the relevant Extension Offer and (y) Applicable Margins shall
be increased as, and to the extent, necessary to comply with the provisions of
Section 2.27, 2.31(b) and 6.1(ee).”
 



 
   



 
 

--------------------------------------------------------------------------------

 

2.           The definition of “Asset Sale” appearing in Section 1.1 of the
Credit Agreement is hereby amended by adding the following new sentence at the
end of the existing text thereof:
 
“An Asset Sale shall also include any asset sale which gives rise to the
requirement that the Borrower make an offer to purchase any Permitted Notes in
accordance with the terms applicable thereto.”
 
3.           The definition of “Assignment and Acceptance” appearing in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
“Assignment and Acceptance”:  (a) in the case of an assignment of First Priority
Term Loans in connection with an Auction conducted in accordance with Section
2.29, an Auction Assignment and Acceptance, (b) in the case of an assignment of
First Priority Term Loans in connection with a Permitted Debt Exchange conducted
in accordance with Section 2.30, such form of assignment (if any) as may have
been requested by the Administrative Agent  in accordance with Section 2.30(a)
and (c) in the case of all other assignments of Loans, an assignment and
acceptance entered into by a Lender and an Assignee and accepted by the
Administrative Agent, substantially in the form of Exhibit C.”
 
4.           The definition of “Collateral Requirements” appearing in Section
1.1 of the Credit Agreement is hereby amended by inserting the phrase “and/or
unsecured Indebtedness” therein immediately after the phrase “Junior Lien
Indebtedness” the first time appearing therein.
 
5.           The definition of “Commitment Fee Rate” appearing in Section 1.1 of
the Credit Agreement is hereby amended by adding at the end thereof the
following new sentence:
 
“Notwithstanding the foregoing, (x) the Commitment Fee Rate in respect of any
Extended Revolving Commitments shall be the rate set forth in the relevant
Extension Offer and (y) Applicable Margins shall be increased as, and to the
extent, necessary to comply with the provisions of Section 2.27, 2.31(b) and
6.1(ee).”
 
6.           The definition of “Consolidated EBITDA” appearing in Section 1.1 of
the Credit Agreement is hereby amended by (i) deleting the “and” immediately
preceding clause (m) of such definition and substituting therefor “,” and (ii)
inserting the following new clause (n) immediately following such clause (m):
 
“and (n) any fees and expenses in connection with the First Amendment, each
Auction, each Permitted Debt Exchange and each Extension not to exceed
$20,000,000 in any twelve month period,”.
 
7.           The definition of “Consolidated Net Income” appearing in Section
1.1 of the Credit Agreement is hereby amended by inserting the following
sentence at the end of such definition:
 



NEWYORK 7247658 (2K)
2
 



 
 

--------------------------------------------------------------------------------

 

“Notwithstanding the foregoing, “Consolidated Net Income” shall not include any
income (or loss) for such period resulting from the discharge (in whole or in
part) of any Indebtedness of the Borrower.”
 
8.           The definition of “Designated Project Subsidiaries” appearing in
Section 1.1 of the Credit Agreement is hereby amended by (i) adding immediately
after each reference to “Section 6.6(m)” appearing therein the phrase “,
6.6(h)(ii), 6.6(k)(ii) and/or 6.6(s)” and (ii) inserting the following new
sentence at the end of such definition:
 
“Notwithstanding anything contained herein to the contrary, any reduction in the
amount of Investments permitted in accordance with the foregoing sentence as a
result of a Subsidiary becoming a Designated Project Subsidiary shall not be
“double counted” as an Investment under Section 6.6(h), 6.6(k), 6.6(m) or 6.6(s)
if the assets or equity interests of such Designated Project Subsidiary are
subsequently transferred to another Subsidiary.”
 
9.           The definition of “Fronting Bank” appearing in Section 1.1 of the
Credit Agreement is hereby amended by inserting the following text immediately
prior to the “.” at the end thereof:
 
“; provided further that, if any Extension or Extensions of Revolving
Commitments is or are effected in accordance with Section 2.31, then on the
occurrence of the Original Termination Date and on each later date which is or
was at any time a Termination Date with respect to Revolving Commitments (each,
a “Fronting/Swingline Termination Date”), each Fronting Bank at such time shall
have the right to resign as a Fronting Bank on, or on any date within 20
Business Days after, the respective Fronting/Swingline Termination Date, in each
case upon not less than ten (10) days’ prior written notice thereof to the
Borrower and the Administrative Agent and, in the event of any such resignation
and upon the effectiveness thereof, the respective entity so resigning shall
retain all of its rights hereunder and under the other Loan Documents as a
Fronting Bank with respect to all Letters of Credit theretofore issued by it
(which Letters of Credit shall remain outstanding in accordance with the terms
hereof until their respective expirations) but shall not be required to issue
any further Letters of Credit hereunder.  If at any time and for any reason
(including as a result of resignations as contemplated by the last proviso to
the preceding sentence), each Fronting Bank has resigned in such capacity in
accordance with the preceding sentence, then no Person shall be a Fronting Bank
hereunder obligated to issue Letters of Credit unless and until (and only for so
long as) a Lender (or affiliate of a Lender) reasonably satisfactory to the
Administrative Agent or the Borrower agrees to act as Fronting Bank hereunder”.
 
10.           The definition of “Net Cash Proceeds” appearing in Section 1.1 of
the Credit Agreement is hereby amended by inserting, immediately after the
phrase “(other than any Lien pursuant to a Security Document” the phrase “or
securing any Permitted Notes or any Junior Lien Indebtedness”.
 



 
3
 



 
 

--------------------------------------------------------------------------------

 

11.           The definition of “Excess Cash Flow” appearing in Section 1.1 of
the Credit Agreement is hereby amended by inserting the following proviso
immediately after the text “Extraordinary Receipts or Capital Stock” appearing
in clause (b)(iii) of such definition:
 
“; provided that, notwithstanding anything to the contrary contained in this
clause (b)(iii), cash used by the Borrower to purchase First Priority Term Loans
shall not be deducted from Excess Cash Flow”.
 
12.           The definition of “Permitted Refinancing” appearing in Section 1.1
of the Credit Agreement is hereby amended by inserting the phrase “and/or
unsecured Indebtedness” therein immediately after the phrase “Junior Lien
Indebtedness” the first time appearing therein.
 
13.           The definition of “Recovery Event” appearing in Section 1.1 of the
Credit Agreement is hereby amended by inserting the following sentence at the
end of the existing text thereof:
 
“A Recovery Event shall also include any similar event or occurrence which gives
rise to the requirement that the Borrower make an offer to purchase any
Permitted Notes in accordance with the terms applicable thereto.”
 
14.           The definition of “Revolving Commitment Period” appearing in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“Revolving Commitment Period”: the period from and including the Closing Date to
but not including the Original Termination Date (or, with respect to any
outstanding Extended Revolving Commitment, the Termination Date applicable
thereto).
 
15.           The definition of “Stated Maturity” appearing in Section 1.1 of
the Credit Agreement is hereby amended by inserting the following proviso
immediately prior to the “.” at the end thereof:
 
“; provided that, with respect to any tranche of Extended First Priority Term
Loans or Extended Revolving Commitments, the Stated Maturity with respect
thereto shall instead be the final maturity date as specified in the applicable
Extension Offer accepted by the respective Lender”.
 
16.           The definition of “Subordinated Indebtedness” appearing in Section
1.1 of the Credit Agreement is hereby amended by inserting, immediately prior to
the phrase “where either” appearing therein, the phrase “or constitutes
Permitted Notes as described in clause (iv)(d) of the definition thereof, in
each case”.
 
17.           The definition of “Swingline Lender” appearing in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
 
“Swingline Lender”: GE Capital (or a replacement or successor Lender or
affiliate thereof that agrees to act as Swingline Lender hereunder in accordance
with the immediately  succeeding sentence), in its capacity as the lender of
Swingline Loans; provided that, if any Extension or Extensions of Revolving
Commitments is or are
 



 
4
 



 
 

--------------------------------------------------------------------------------

 

effected in accordance with Section 2.31, then on the occurrence of each
Fronting/Swingline Termination Date, the Swingline Lender at such time shall
have the right to resign as Swingline Lender on, or on any date within 20
Business Days after, the respective Fronting/Swingline Termination Date, in each
case upon not less than ten (10) days’ prior written notice thereof to the
Borrower and the Administrative Agent and, in the event of any such resignation
and upon the effectiveness thereof, the Borrower shall repay any outstanding
Swingline Loans made by the respective entity so resigning and such entity shall
not be required to make any further Swingline Loans hereunder.  If at any time
and for any reason (including as a result of resignations as contemplated by the
proviso to the preceding sentence), the Swingline Lender has resigned in such
capacity in accordance with the preceding sentence, then no Person shall be the
Swingline Lender hereunder obligated to make Swingline Loans unless and until
(and only for so long as) a Lender (or affiliate of a Lender) reasonably
satisfactory to the Administrative Agent or the Borrower agrees to act as the
Swingline Lender hereunder.
 
18.           The definition of “Termination Date” appearing in Section 1.1 of
the Credit Agreement is hereby amended by adding the following new sentence at
the end of the existing definition thereof:
 
“In the event that one or more Extensions are effected in accordance with
Section 2.31, then the Termination Date of each tranche of Loans or Revolving
Commitments shall be determined based on the respective Stated Maturity
applicable thereto (except in cases where clause (b) of the preceding sentence
is applicable).”
 
19.           Section 1.1 of the Credit Agreement is hereby further amended by
inserting the following new definitions in the appropriate alphabetical order:
 
“Auction”:  the meaning set forth in Section 2.29.
 
“Auction Assignment and Acceptance”:  the meaning set forth in Exhibit O.
 
“Auction Manager”: the meaning set forth in Section 2.29(a).
 
“Auction Notice”:  the meaning set forth in Exhibit O.
 
“Extended First Priority Term Loan”: the meaning set forth in Section 2.31(a).
 
“Extended Revolving Commitment”:  the meaning set forth in Section 2.31(a).
 
“Extending First Priority Term Lender”:  the meaning set forth in Section
2.31(a).
 
“Extending Revolving Lender”:  the meaning set forth in Section 2.31(a).
 
“Extension”:  the meaning set forth in Section 2.31(a).
 
“Extension Offer”:  the meaning set forth in Section 2.31(a).
 



 
5
 



 
 

--------------------------------------------------------------------------------

 

“First Amendment”:  the First Amendment to Credit Agreement and Second Amendment
to Collateral Agency and Intercreditor Agreement, dated as of August 20, 2009,
among, inter alia, the Loan Parties, the Administrative Agent, the Collateral
Agent and the Required Lenders.
 
“First Amendment Effective Date”: the meaning provided in the First Amendment.
 
“First Lien Debt”: the meaning provided in the Collateral Agency and
Intercreditor Agreement.
 
“Fronting/Swingline Termination Date”: the meaning set forth in the definition
of Fronting Bank.
 
“Minimum Extension Condition”: the meaning set forth in Section 2.31(c).
 
“Minimum Tender Condition”:  the meaning set forth in Section 2.30(b).
 
“Offer Document”:  the meaning set forth in Exhibit O.
 
“Original Termination Date”:  the Termination Date determined by reference to
the original Stated Maturity of March 29, 2014.
 
“Permitted Debt Exchange”:  the meaning set forth in Section 2.30.
 
“Permitted Debt Exchange Offer”:  the meaning set forth in Section 2.30.
 
“Permitted Notes”:  notes or bonds of the Borrower issued after the First
Amendment Effective Date pursuant to one or more indentures; provided that (i)
the terms of the Indebtedness evidenced thereby do not provide for any scheduled
repayment, mandatory redemption, sinking fund obligations or final maturity
(other than customary offers to repurchase upon a change of control, Asset Sale
or Recovery Event and customary acceleration rights after an event of default,
provided that (x) in the case of any Permitted Notes which do not constitute
First Lien Debt, no required offers to purchase based upon Asset Sales or
Recovery Events shall be required if the respective net cash proceeds of the
respective Asset Sale or Recovery Event are utilized to repay First Lien Debt
under this Agreement or evidenced by Permitted Notes and (y) in case of
Permitted Notes constituting First Lien Debt, same shall not require that offers
to purchase such Permitted Notes based on Asset Sales or Recovery Events be made
if the respective net cash proceeds of the respective Asset Sale or Recovery
Event are or will be utilized to repay, or offer to repay, First Priority Term
Loans in accordance with Sections 2.16(e) and 2.16(h); provided that after any
such offer to repay First Priority Term Loans has been made in accordance with
Section 2.16(h), any such net cash proceeds not utilized to repay First Priority
Term Loans may be utilized to make any required offer to purchase Permitted
Notes constituting First Lien Debt as permitted by Section 2.16(h), (ii) the
covenants and events of default applicable thereto shall not be more restrictive
in any material respect than those set forth in this Agreement and the other
Loan Documents (and prior to the issuance of such Indebtedness, the Borrower
shall deliver to the
 



 
6
 



 
 

--------------------------------------------------------------------------------

 

Administrative Agent a statement of the chief financial officer of the Borrower
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement), (iii) no Subsidiary of the
Borrower shall at any time be a guarantor of (or incur Guarantee Obligations
with respect to) such Indebtedness unless the respective Subsidiary is at such
time a Guarantor hereunder, (iv) each issue of Permitted Notes shall constitute
(a) First Lien Debt (with all actions required to be taken in accordance with
the definition of First Lien Debt contained in the Collateral Agency and
Intercreditor Agreement having been taken prior to or concurrently with the
issuance thereof), (b) Second Lien Debt (with all actions required to be taken
in accordance with the definition of Second Lien Debt contained in the
Collateral Agency and Intercreditor Agreement having been taken prior to or
concurrently with the issuance thereof), (c) senior unsecured debt or (d)
unsecured debt which constitutes Subordinated Indebtedness, (v) Permitted Notes
(and obligations with respect thereto) may not be secured by any Lien on any
assets of the Borrower or any of its Subsidiaries, except that Permitted Notes
as described in preceding subclauses (iv)(a) and (b) may be secured by Liens on
the Collateral (pursuant to the Security Documents in the case of First Lien
Debt) with the relative priorities as set forth in the Collateral Agency and
Intercreditor Agreement and (vi) in the case of Permitted Notes constituting
First Lien Debt or Second Lien Debt, the Administrative Agent and Collateral
Agent shall have received at least five Business Days’ (or such shorter period
as shall be satisfactory to the Administrative Agent and Collateral Agent) prior
written notice from the Borrower of the respective issuance of Permitted Notes
and, at the request of the Administrative Agent or Collateral Agent, prior to
the issuance of the respective issue of Permitted Notes, the Borrower shall have
(x) taken all actions as may be required pursuant to the Collateral Agency and
Intercreditor Agreement and (y) in the case of Permitted Notes constituting
First Lien Debt, (i) executed such modifications to Mortgages that the
Administrative Agent and/or the Collateral Agent may reasonably request with
respect to Mortgages (A) in jurisdictions that require the payment of mortgage
filing (or similar) taxes or (B) that contain a factual statement (e.g.,
maturity date) that will not be accurate after the issuance of such Permitted
Notes, and, with respect to Mortgages described in preceding clause (A),
delivered an opinion of counsel for the relevant Loan Party reasonably
satisfactory to the Administrative Agent with respect to the such modification,
and (ii) in the case of each Mortgaged Property with respect to which
modifications referred to in clause (i) are being filed, provided either (A) an
endorsement to the lenders’ title insurance policy with respect to such
Mortgaged Property, in form and substance reasonably satisfactory to the
Administrative Agent and/or Collateral Agent, and with such certifications as
may be reasonably required by them, or (B) if such endorsement is not reasonably
available or would require the payment of a premium for a new policy with
respect to such Mortgaged Property, a title search or comparable deliverable
(including a "nothing further" certificate) with respect to such Mortgaged
Property, the actions described in clauses (x) and (y) to be at the expense of
the Borrower (it being agreed that Administrative Agent and Collateral Agent (as
applicable) shall cooperate as reasonably requested by the Borrower to minimize
such amounts payable by the Borrower, so long as such cooperation is not
inconsistent with the foregoing provisions of this definition).
 



 
7
 



 
 

--------------------------------------------------------------------------------

 

“Permitted Notes Documents”:  any document or instrument issued or executed and
delivered with respect to any Permitted Notes by any Loan Party.
 
“Permitted Notes Obligations”:  the unpaid principal of and interest on any
Permitted Notes and all other obligations and liabilities of the Borrower (and
any guarantor thereof) to any holder thereof, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with any Permitted
Notes Document, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses  or otherwise.
 
“Permitted Notes Refinancing” shall mean any refinancing of Permitted Notes with
another issue of Permitted Notes; provided that (i) the refinancing Permitted
Notes must have a final maturity which is not earlier than final maturity of the
Permitted Notes being refinanced and (ii) if the Permitted Notes being
refinanced are (a) Second Lien Debt, the respective refinancing Permitted Notes
may not constitute First Lien Debt, (b) if the respective Permitted Notes being
refinanced are unsecured, then the refinancing Permitted Notes may not be
secured and (c) if the respective Permitted Notes being refinanced constitute
Subordinated Indebtedness, then the refinancing Permitted Notes must be
Subordinated Indebtedness.
 
“Second Lien Debt”:  the meaning provided in the Collateral Agency and
Intercreditor Agreement.
 
“tranche”:  the meaning set forth in Section 2.31(a).
 
20.           Section 2.2 of the Credit Agreement is hereby amended by (i)
deleting each reference contained therein to “Termination Date” and substituting
therefor “Original Termination Date”, (ii) inserting immediately prior to the
period at the end of the first sentence thereof the phrase “; provided further,
however, that, to the extent specified in the respective Extension Offer,
amortization payments with respect to Extended First Priority Term Loans for
periods prior to the Original Termination Date may be reduced (but not
increased) and amortization payments required with respect to Extended First
Priority Term Loans for periods after the Original Termination Date shall be as
specified in the respected Extension Offer”, and (iii) deleting the period at
the end of the second sentence thereof and inserting in lieu thereof the
following new text:
 
“or, with respect to any Extended First Priority Term Loans, the Termination
Date applicable thereto.”
 
21.           Section 2.3(b) of the Credit Agreement is hereby amended by (i)
deleting the reference contained therein to “Termination Date” and substituting
therefor “Original Termination Date” and (ii) deleting the period at the end
thereof and inserting in lieu thereof the following new text:
 
“or, with respect to any Revolving Loans outstanding with respect to an Extended
Revolving Commitment, the Termination Date applicable thereto.”
 



 
8
 



 
 

--------------------------------------------------------------------------------

 

22.           Section 2.5(b) of the Credit Agreement is hereby amended by
deleting the period at the end of said Section and inserting in lieu thereof the
following new text:
 
“(subject to Section 2.6(f)).”
 
23.           Section 2.6 of the Credit Agreement is hereby amended by inserting
the following new paragraph (f) at the end of said Section:
 
“(f)           If the Termination Date shall have occurred in respect of any
tranche of Revolving Commitments at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer Termination Date, then
on the earliest occurring Termination Date all then outstanding Swingline Loans
shall be repaid in full on such date (and there shall be no adjustment to the
Swingline Participation Amounts as a result of the occurrence of such
Termination Date); provided, however, that if on the occurrence of such earliest
Termination Date (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in Section
2.7(b) below), there shall exist sufficient unutilized Extended Revolving
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant the Extended Revolving Commitments which will remain in effect after
the occurrence of such Termination Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the relevant Extended
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest Termination Date.”


24.           Section 2.7(b) of the Credit Agreement is hereby amended by (i)
inserting the text “in respect of any tranche of Revolving Commitments”
immediately following the text “that if the Termination Date” appearing in the
second proviso to the first sentence of said Section, (ii) deleting the text
“and” appearing immediately following the text “expiration of any Letter of
Credit,” in the second proviso to the first sentence of said Section and
inserting the following new text in lieu thereof:
 
“then (i) if one or more other tranches of Revolving Commitments in respect of
which the Termination Date shall not have occurred are then in effect, such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Lenders to purchase
participations therein pursuant to Section 2.6(e) and to make Revolving Loans
and payments in respect thereof pursuant to Sections 2.6(d) and (f)) under (and
ratably participated in by Lenders pursuant to) the Revolving Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i) and unless”,
 
(iii) deleting the word “not” immediately after the phrase “successor credit
facility have” appearing in the second proviso to the first sentence thereof,
(iv) deleting the word “collateralized” appearing after the phrase “Fronting
Bank, or cash” appearing in the second
 



 
9
 



 
 

--------------------------------------------------------------------------------

 

proviso to the first sentence thereof and by inserting the phrase “collateralize
same” in lieu thereof and (v) inserting the following new sentence at the end of
the existing text thereof:
 
“Except to the extent of reallocations of participations pursuant to clause (i)
of the second proviso to the first sentence of this Section 2.7(b), the
occurrence of a Termination Date with respect to a given tranche of Revolving
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Revolving Lenders in any Letter of Credit issued before
such Termination Date.”
 
25.           Section 2.7(d) of the Credit Agreement is hereby amended by (i)
inserting the text “in respect of the tranche or tranches of Revolving
Commitments pursuant to which such Letter of Credit was issued (or deemed
issued)” immediately following each instance of the text “Termination Date”
appearing the penultimate sentence of said Section 2.7(d) and (ii) inserting the
following new proviso at the end of said penultimate sentence:
 
“; provided that to the extent that the respective Letter of Credit is
participated in by Revolving Lenders whose Revolving Commitments have terminated
because of the occurrence of a Termination Date with respect thereto, then the
amount so participated shall in any event be paid by the Borrower in cash”.
 
26.           Section 2.10(a) of the Credit Agreement is hereby amended by (i)
deleting the reference contained therein to “Termination Date” and substituting
therefor “Original Termination Date”, and (ii) deleting the period in the first
sentence thereof and inserting in lieu thereof the following new text:
 
“(or on the respective Termination Date following any Extension of Revolving
Commitments pursuant to Section 2.31).”
 
27.           Section 2.11 of the Credit Agreement is hereby amended by adding
the following new paragraph (e) at the end of such Section:
 
“(e) The provisions of this Section 2.11 (and the interest rates applicable to
various extensions of credit hereunder) shall be subject to modification as
expressly provided in Sections 2.27, 2.31 and 6.1(ee) hereof.”
 
28.           Section 2.16(a) of the Credit Agreement is hereby amended by
deleting the phrase “and (bb)” contained therein and inserting in lieu thereof
the phrase “, (bb), (cc), (dd) and (ee)” in lieu thereof.
 
29.           Section 2.16(f) of the Credit Agreement is hereby amended by
adding the following new sentence at the end of such Section:
 
“Notwithstanding the foregoing provisions of this Section 2.16, the provisions
of this Section 2.16(f) to the extent otherwise applicable to Extended First
Priority Term Loans shall be subject to modification as expressly provided in
Section 2.31 hereof.”
 
Section 2.16(g) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 



 
10
 



 
 

--------------------------------------------------------------------------------

 

“(g)           Upon the Original Termination Date, the Total Revolving
Commitments (other than the Extended Revolving Commitment) shall automatically
terminate in full and the Borrower shall pay the Loans (other than the Extended
First Priority Term Loans and the Revolving Loans outstanding with respect to an
Extended Revolving Commitment) in full (including all accrued and unpaid
interest thereon, Fees and other Obligations in respect thereof).  On the
respective Termination Date applicable thereto, (x) the relevant Extended
Revolving Commitments, except as extended pursuant to another Extension, shall
automatically terminate in full and the Borrower shall pay the Revolving Loans
outstanding with respect to such Extended Revolving Commitments in full
(including all accrued and unpaid interest thereon, Fees and other Obligations
in respect thereof) and (y) the Borrower shall pay the relevant First Priority
Term Loans outstanding in full (including all accrued and unpaid interest
thereon, Fees and other Obligations in respect thereof).
 
30.           Section 2.16(h) of the Credit Agreement is hereby amended by
deleting the proviso appearing in the penultimate sentence thereof and inserting
the following new text in lieu thereof:
 
“; provided that if in connection with any Asset Sale or Recovery Event the
Borrower is required to make an offer to purchase any series of then outstanding
Permitted Notes constituting First Lien Debt in accordance with the terms
thereof, then the Borrower shall instead use the remaining portion of the
Prepayment Amount for such purpose; provided further, that (x) if any amount
offered to purchase Permitted Notes constituting First Lien Debt as described in
the immediately preceding proviso is not actually used to repay Permitted Notes
constituting First Lien Debt (whether because the offer to purchase was not
accepted by a sufficient principal amount of Permitted Notes or otherwise), then
such amount will be used by the Borrower, on or prior to the date that is ten
(10) Business Days after the earlier of the expiration date of the respective
offer to purchase Permitted Notes or the date on which the Borrower determines
that such amount will not in fact be applied pursuant to the respective offer to
purchase Permitted Notes, to repay outstanding Revolving Loans until such
Revolving Loans are repaid and (y) any repayments of the Revolving Loans under
this Section 2.16(h) shall not reduce the Total Revolving Commitments”.
 
31.           Section 2.19 of the Credit Agreement is hereby amended by (i) in
paragraph (a) thereof, deleting the word “Each” at the beginning thereof and
inserting in lieu thereof the phrase “Except as otherwise provided herein,
each”, (ii) in paragraph (b) thereof, (1) deleting the word “and” appearing
immediately after the phrase “provided in Section 2.16(h)” appearing therein and
inserting a comma (“,”) in lieu thereof, (2) inserting the following text
immediately after the phrase “pursuant to Section 2.27” appearing in the first
sentence thereof:
 
“and (z) with respect to any Extended Term Loans, to the extent such interest is
not at the same rate or margin as for the First Priority Term Loans existing
immediately prior to the time of the respective Extension pursuant to Section
2.31”,
 
and (3) adding the following new text immediately prior to the “.” at the end of
the second sentence thereof:
 



 
11
 



 
 

--------------------------------------------------------------------------------

 

“; provided further that, the order of prepayments may be modified to the extent
expressly contemplated by Section 2.31”,
 
(iii) adding the following new text immediately prior to the “.” at the end of
paragraph (c) thereof:
 
“; provided that (x) Extended Revolving Commitments (and outstanding extensions
of credit pursuant thereto) may have higher pricing applicable thereto as
provided in Section 2.31 and (y) payments may be applied to the respective
tranches of Revolving Commitments (and related outstanding extensions of credit)
as contemplated by Section 2.31”,
 
and (iv) adding the following new clause (g) at the end of such Section:
 
“(g)           Notwithstanding anything to the contrary contained in this
Section 2.19 or elsewhere in this Agreement, the Borrower may (i) purchase or
exchange First Priority Term Loans in connection with an Auction or a Permitted
Debt Exchange that is permitted under Section 2.29 or Section 2.30, as the case
may be, and (ii) extend the final maturity of First Priority Term Loans and/or
Revolving Commitments in connection with an Extension that is permitted under
Section 2.31, in each case without being obligated to make such purchases or
exchanges, or effect such extensions, on a pro rata basis among the Lenders (it
being understood that no such purchase or exchange of First Priority Term Loans
(or cancellation of such purchased or exchanged First Priority Term Loans in
connection therewith) (A) shall constitute a payment or prepayment of any First
Priority Term Loans or Revolving Loans, as applicable, for purposes of this
Section 2.19 or Section 2.24(c) or (B) shall reduce the amount of any scheduled
amortization payment due under Section 2.2, except that the amount of any
scheduled amortization payment due to a Lender of Extended First Priority Term
Loans may be reduced to the extent provided pursuant to the express terms of the
respective Extension Offer) without giving rise to any violation of this Section
2.19 or any other provision of this Agreement.  Furthermore, the Borrower may
take all actions contemplated by Section 2.31 in connection with any Extension
(including modifying pricing, amortization and repayments or prepayments), and
in each case such actions shall be permitted, and the differing payments
contemplated therein shall be permitted without giving rise to any violation of
this Section 2.19 or any other provision of this Agreement.”
 
32.           Section 2.24(a) of the Credit Agreement is hereby amended by
adding the following new sentence at the end of such Section:
 
“Notwithstanding the foregoing, the provisions of this Section 2.24(a) to the
extent otherwise applicable to Extended Revolving Commitments shall be subject
to modification as expressly provided in Section 2.31 hereof.”
 
33.           Section 2.25 of the Credit Agreement is hereby amended by adding
the following new sentence at the end of such Section:
 
“Notwithstanding the foregoing, the provisions of clause (a) of this Section
2.25, solely to the extent otherwise applicable to fees payable on that portion
(if any) of Letters of Credit
 



 
12
 



 
 

--------------------------------------------------------------------------------

 

participated in by Revolving Lenders pursuant to Extended Revolving Commitments,
shall be subject to modification as expressly provided in Section 2.31 hereof.”
 
34.           The second sentence of Section 2.27(a) of the Credit Agreement is
hereby amended by deleting therefrom the phrase “and (c) for purposes of
repayments shall be treated substantially the same as the First Priority Term
Loans (including with respect to mandatory and voluntary prepayments and
scheduled amortization)” and inserting the following text in lieu thereof:
 
“with the then latest Stated Maturity, provided that the Borrower and the
Lenders providing the respective tranche of Incremental Term Loans may agree to
an even later Stated Maturity, in which case such tranche of Incremental Term
Loans shall be treated for purposes of this Agreement (including subsequent
Extensions pursuant to Section 2.31) as if same were Extended First Priority
Term Loans with Stated Maturity as so agreed upon (provided that such tranche of
Incremental Term Loans shall not be subject to the requirements of Section 2.31
except to the extent otherwise provided in this Section 2.27), and (c) for
purposes of repayments shall be treated substantially the same as the First
Priority Term Loans with the then latest Stated Maturity; provided that, if the
proviso to preceding clause (b) is applicable, such repayments shall be as
agreed with the respective Lenders providing such Incremental Term Loans, but
shall be subject to the same rules provided in clauses (v) and (vi) of Section
2.31(a).  If the proviso to clause (b) of the preceding sentence is applicable,
the provisions of Section 2.31(d) shall also apply in their entirety.”
 
35.           Section 2.27(c) of the Credit Agreement is hereby amended by
inserting the following new clause (d) at the end of the existing text thereof:
 
“(d)           For purposes of determining compliance with all dollar amount
limitations on Incremental Term Loans contained in clause (i) of the proviso to
the first sentence of Section 2.27(a) or in clause (i) of Section 2.27(c), the
aggregate principal amount of each incurrence of Indebtedness pursuant to
Section 6.1(ee)(i) shall be deemed to have been an incurrence of Incremental
Term Loans, thereby reducing (or being measured against) such dollar amount
limitations (but only to the extent Incremental Term Loans utilized for the same
purposes would reduce or be measured against such dollar amount limitations).”
 
36.           The Credit Agreement is hereby amended by adding the following new
Sections 2.29, 2.30 and 2.31 immediately after the existing text of Section
2.28:
 
“2.29.  Reverse Dutch Auction Repurchases.  Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, the Borrower
may conduct reverse Dutch auctions from time to time in order to purchase First
Priority Term Loans of any particular tranche(s) (as determined by the Borrower
in its sole discretion) (each, an “Auction”) during the period commencing on the
First Amendment Effective Date and ending on the 18-month anniversary of the
First Amendment Effective Date (each such Auction to be managed exclusively by
Goldman Sachs Lending Partners LLC or another investment bank or commercial bank
of recognized standing selected by the
 



 
13
 



 
 

--------------------------------------------------------------------------------

 

Borrower (in such capacity, the “Auction Manager”)), so long as the following
conditions are satisfied: (i) each Auction shall be conducted in accordance with
the procedures, terms and conditions set forth in this Section 2.29 and Exhibit
O, (ii) no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each Auction Notice in connection with any Auction,
(iii) the aggregate principal amount (calculated on the face amount thereof) of
outstanding First Priority Term Loans repurchased by the Borrower through all
Auctions shall not exceed $500,000,000, (iv) the maximum principal amount
(calculated on the face amount thereof) of each and all tranches of First
Priority Term Loans that the Borrower offers to purchase in any such Auction
shall be no less than $50,000,000 (across all such tranches) or an integral
multiple of $1,000,000 in excess thereof, (v) after giving effect to any
purchase of First Priority Term Loans of the applicable tranche or tranches
pursuant to this Section 2.29, (x) Minimum Liquidity shall not be less than
$250,000,000 and (y) the aggregate amount of all Unrestricted cash and
Unrestricted Cash Equivalents of the Borrower and the Restricted Subsidiaries
shall equal or exceed the aggregate principal amount of all Revolving Loans and
Swingline Loans then outstanding, (vi) the aggregate principal amount
(calculated on the face amount thereof) of all First Priority Term Loans of the
applicable tranche or tranches so purchased by the Borrower shall automatically
be cancelled and retired by the Borrower on the settlement date of the relevant
purchase (and may not be resold), (vii) the purchase price of each First
Priority Term Loan repurchased by the Borrower through any Auction shall reflect
a discount to par of at least 5%, (viii) at the time of each purchase of First
Priority Term Loans through an Auction, (A) the Borrower’s corporate rating by
S&P shall not be less than B (with a stable outlook) and (B) the Borrower’s
corporate family rating by Moody’s shall not be less than B2 (with a stable
outlook), (ix) prior to commencing an Auction, the Borrower shall have discussed
same with each of S&P and Moody’s and, based upon such discussions, shall
reasonably believe that the proposed purchase of First Priority Term Loans
through such Auction shall not be deemed to be a “distressed exchange”, (x) at
the time of each purchase of First Priority Term Loans pursuant to an Auction,
neither S&P nor Moody’s shall have announced or communicated to the Borrower
that the proposed purchase of First Priority Term Loans through such Auction
shall be deemed to be a “distressed exchange” and (xi) at the time of each
purchase of First Priority Term Loans through an Auction, the Borrower shall
have delivered to the Auction Manager an officer’s certificate of a Responsible
Officer certifying as to compliance with preceding clauses (viii) through
(x).  The Borrower must terminate an Auction if it fails to satisfy one or more
of the conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of First Priority Term Loans
pursuant to the respective Auction.  If the Borrower commences any Auction (and
all relevant requirements set forth above which are required to be satisfied at
the time of the commencement of the respective Auction have in fact been
satisfied), and if at such time of commencement the Borrower reasonably believes
that all required conditions set forth above which are required to be satisfied
at the time of the purchase of First Priority Term Loans pursuant to such
Auction shall be satisfied, then the Borrower shall have no liability to any
Lender for any termination of the respective Auction as a result of its failure
to satisfy one or more of the conditions set forth above which are required to
be met at the time which otherwise would have been the time of purchase of First
Priority
 



 
14
 



 
 

--------------------------------------------------------------------------------

 

Term Loans pursuant to the respective Auction, and any such failure shall not
result in any Default or Event of Default hereunder.  With respect to all
purchases of First Priority Term Loans of the applicable tranche or tranches
made by the Borrower pursuant to this Section 2.29, (x) the Borrower shall pay
on the settlement date of each such purchase all accrued and unpaid interest
(except to the extent otherwise set forth in the relevant Offer Documents), if
any, on the purchased First Priority Term Loans of the applicable tranche or
tranches up to the settlement date of such purchase and (y) such purchases (and
the payments made by the Borrower and the cancellation of the purchased Loans,
in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.15, 2.16 or
2.24(c).  Each First Priority Term Lender acknowledges and agrees that in
connection with each Auction, (i) the Borrower may purchase or acquire First
Priority Term Loans hereunder from First Priority Term Lenders from time to
time, subject to this Section 2.29, (ii) the Borrower then may have, and later
may come into possession of, information regarding the First Priority Term Loans
or the Loan Parties hereunder that is not known to such First Priority Term
Lender and that may be material to a decision by such First Priority Term Lender
to enter into an assignment of such First Priority Term Loans hereunder
(“Excluded Information”), (iii) such First Priority Term Lender has
independently and without reliance on the Borrower or any of its Subsidiaries
made such First Priority Term Lender’s own analysis and determined to enter into
an assignment of such First Priority Term Loans and to consummate the
transactions contemplated thereby notwithstanding such First Priority Term
Lender’s lack of knowledge of the Excluded Information and (iv) the Borrower and
its Subsidiaries shall have no liability to such First Priority Term Lender, and
such Lender hereby waives and releases, to the extent permitted by law, any
claims such First Priority Term Lender may have against the Borrower and its
Subsidiaries, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information.  Each First Priority Term Lender
further acknowledges that the Excluded Information may not be available to the
Administrative Agent, the Auction Manager or the other First Priority Term
Lenders hereunder.  Each First Priority Term Lender which tenders (or does not
tender) First Priority Term Loans pursuant to an Auction agrees to the
provisions of the two preceding sentences, and agrees that they shall control,
notwithstanding any inconsistent provision hereof or in any Assignment and
Acceptance.  The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.29 and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.15, 2.16, 2.19, 2.24(c) and 9.7(a)) (it being understood
and acknowledged that purchases of the First Priority Term Loans by the Borrower
contemplated by this Section 2.29 shall not constitute Investments by the
Borrower) or any other Loan Document that may otherwise prohibit any Auction or
any other transaction contemplated by this Section 2.29.  The Auction Manager
acting in its capacity as such hereunder shall be entitled to the benefits of
the provisions of Section 8 and Section 9.5 mutatis mutandis as if each
reference therein to the “Administrative Agent” or an “Agent” were a reference
to the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Auction.
 



 
15
 



 
 

--------------------------------------------------------------------------------

 

2.30.  Permitted Debt Exchanges.  (a)  Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower to all First
Priority Term Lenders under one or more tranches of First Priority Term Loans
(as determined by the Borrower) on the same terms, the Borrower may from time to
time following the First Amendment Effective Date consummate one or more
exchanges of First Priority Term Loans for Permitted Notes (each, a “Permitted
Debt Exchange”), so long as the following conditions are satisfied:  (i) no
Default or Event of Default shall have occurred and be continuing at the time
the offering document in respect of a Permitted Debt Exchange Offer is delivered
to the relevant First Priority Term Lenders, (ii) the aggregate principal amount
(calculated on the face amount thereof) of all First Priority Term Loans
exchanged under each applicable tranche by the Borrower pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging First Priority Term Lender shall
execute and deliver to the Administrative Agent an Assignment and Acceptance, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective First Priority Term Lender
assigns its interest in the First Priority Term Loans being exchanged pursuant
to the Permitted Debt Exchange to the Borrower), (iii) if the aggregate
principal amount of all First Priority Term Loans (calculated on the face amount
thereof) of a given tranche tendered by First Priority Term Lenders in respect
of the relevant Permitted Debt Exchange Offer (with no Lender being permitted to
tender a principal amount of First Priority Term Loans which exceeds the
principal amount thereof of the applicable tranche actually held by it) shall
exceed the maximum aggregate principal amount of First Priority Term Loans of
such tranche offered to be exchanged by the Borrower pursuant to such Permitted
Debt Exchange Offer, then the Borrower shall exchange First Priority Term Loans
under the relevant tranche tendered by such First Priority Term Lenders ratably
up to such maximum based on the respective principal amounts so tendered, or if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
tranches without specifying a maximum aggregate principal amount offered to be
exchanged for each tranche, and the aggregate principal amount of all First
Priority Term Loans (calculated on the face amount thereof) of all tranches
tendered by First Priority Term Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of First Priority Term Loans which exceeds the principal amount thereof actually
held by it) shall exceed the maximum aggregate principal amount of First
Priority Term Loans of all relevant tranches offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange First Priority Term Loans across all tranches subject to such Permitted
Debt Exchange Offer tendered by such First Priority Term Lenders ratably up to
such maximum amount based on the respective principal amounts so tendered, (iv)
each such Permitted Exchange Offer shall be made on a pro rata basis to the
Lenders of each applicable tranche based on their respective aggregate principal
amounts of outstanding First Priority Term Loans under each such tranche (it
being understood that the related exchanges shall not be required to be pro rata
among such Lenders so long as such exchanges comply with the requirements of
immediately preceding clause (iii)), (v) all documentation in respect of such
Permitted
 



 
16
 



 
 

--------------------------------------------------------------------------------

 

Debt Exchange shall be consistent with the foregoing, and all written
communications by the Borrower generally directed to the Lenders in connection
therewith shall be in form and substance consistent with the foregoing and
otherwise reasonably satisfactory to the Administrative Agent, and (vi) any
applicable Minimum Tender Condition shall be satisfied.  Notwithstanding
anything to the contrary contained in this Section 2.30(a) (and so long as
communicated to the Lenders of the respective First Priority Term Loans as
such), a Permitted Debt Exchange may be structured, at the option of the
Borrower, as (x) a cash purchase (at par or less than par) of First Priority
Term Loans under the relevant tranche tendered by such First Priority Term
Lenders pursuant to the respective Permitted Debt Exchange Offer ratably as
provided in clause (iii) of the immediately preceding sentence and (y) a
simultaneous issuance and sale of Permitted Notes, with the proceeds of such
issuance and sale of Permitted Notes to be provided by the First Priority Term
Lenders that are tendering First Priority Term Loans in connection with the
respective Permitted Debt Exchange Offer and applied to effect the cash purchase
provided for in preceding clause (x) (with the net effect of the transaction
described in preceding clauses (x) and (y) to be substantially identical to a
Permitted Debt Exchange after the cash received from the respective Lender for
an issuance of Permitted Notes is applied to repay the relevant First Priority
Term Loans of such Lender).
 
(b)           With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this Section 2.30, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged First Priority Term Loans in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.15, 2.16 or 2.24(c) and (ii) no Permitted Debt
Exchange Offer shall be required to be in any minimum amount or any minimum
increment thereof, provided that the Borrower may at its election specify as a
condition (a “Minimum Tender Condition”) to consummating any such Permitted Debt
Exchange that a minimum amount (to be determined and specified in the relevant
Permitted Debt Exchange Offer in the Borrower’s discretion) of First Priority
Term Loans of any or all applicable tranches be tendered.  The Administrative
Agent and the Lenders hereby consent to the Permitted Debt Exchanges and the
other transactions contemplated by this Section 2.30 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.15, 2.16, 2.19, 2.24(c) and 9.7(a)) (it being understood and
acknowledged that Permitted Debt Exchanges contemplated by this Section 2.30
shall not constitute Investments by the Borrower) or any other Loan Document
that may otherwise prohibit any such Permitted Debt Exchange or any other
transaction contemplated by this Section 2.30.
 
 
(c)           In connection with each Permitted Debt Exchange, the Borrower
shall provide the Administrative Agent at least 5 Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.30 and without conflict
with Section 2.30(d).
 
(d)           The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that neither
the Administrative Agent
 



 
17
 



 
 

--------------------------------------------------------------------------------

 

nor any Lender assumes any responsibility in connection with the Borrower’s
compliance with such laws in connection with any Permitted Debt Exchange.
 
2.31.  Extensions of Loans and Commitments. (a)  Notwithstanding anything to the
contrary in this Agreement, pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by the Borrower to all Lenders of First Priority
Term Loans with a like Stated Maturity or Revolving Commitments with a like
Stated Maturity, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective First Priority Term Loans or
Revolving Commitments with the same Stated Maturity, as the case may be) and on
the same terms to each such Lender, the Borrower may from time to time following
the First Amendment Effective Date extend the maturity date of any First
Priority Term Loans and/or Revolving Commitments and otherwise modify the terms
of such First Priority Term Loans and/or Revolving Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such First Priority
Term Loans and/or Revolving Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s First Priority
Term Loans) (each, an “Extension”, and each group of First Priority Term Loans
or Revolving Commitments, as applicable, in each case as so extended, as well as
the original First Priority Term Loans and the original Revolving Commitments
(in each case not so extended), being a “tranche”; any Extended First Priority
Term Loans shall constitute a separate tranche of First Priority Term Loans from
the tranche of First Priority Term Loans from which they were converted, and any
Extended Revolving Commitments shall constitute a separate tranche of Revolving
Commitments from the tranche of Revolving Commitments from which they were
converted), so long as the following terms are satisfied:  (i) no Default or
Event of Default shall have occurred and be continuing at the time any the
offering document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates, fees and final maturity, the Revolving
Commitment of any Revolving Lender (an “Extending Revolving Lender”) extended
pursuant to an Extension (an “Extended Revolving Commitment”), and the related
outstandings, shall be a Revolving Commitment (or related outstandings, as the
case may be) with the same terms as the original Revolving Commitments (and
related outstandings); provided that (x) subject to the provisions of Sections
2.6(f) and 2.7(b) to the extent dealing with Swingline Loans and Letters of
Credit which mature or expire after a Termination Date when there exist Extended
Revolving Commitments with a longer Termination Date, all Swingline Loans and
Letters of Credit shall be participated in on a pro rata basis by all Lenders
with Revolving Commitments in accordance with their Revolving Commitment
Percentages (and except as provided in Section 2.6(f) and 2.7(b), without giving
effect to changes thereto on an earlier Termination Date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued) and all
borrowings under Revolving Commitments and repayments thereunder shall be made
on a pro rata basis (except for (x) payments of interest and fees at different
rates on Extended Revolving Commitments (and related outstandings) and (y)
repayments required upon Stated Maturity of the non-extending Revolving
Commitments) and (y) at no time shall there be Revolving Commitments hereunder
(including extended Revolving Commitments and any original Revolving
Commitments) which have more than three different Stated Maturities, (iii)
except as to interest rates, fees, amortization, final
 



 
18
 



 
 

--------------------------------------------------------------------------------

 

maturity date, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
First Priority Term Loans of any First Priority Term Lender (an “Extending First
Priority Term Lender”) extended pursuant to any Extension (“Extended First
Priority Term Loans”) shall have the same terms as the tranche of First Priority
Term Loans subject to such Extension Offer, (iv) the final maturity date of any
Extended First Priority Term Loans shall be no earlier than the then latest
Stated Maturity hereunder and the amortization schedule applicable to First
Priority Term Loans pursuant to Section 2.2 for periods prior to the Original
Termination Date may not be increased, (v) the weighted average life to maturity
of any Extended First Priority Term Loans shall be no shorter than the remaining
weighted average life to maturity of the First Priority Term Loans extended
thereby, (vi) any Extended First Priority Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Extension Offer, (vii) if the aggregate principal
amount of First Priority Term Loans (calculated on the face amount thereof) or
Revolving Commitments, as the case may be, in respect of which First Priority
Term Lenders or Revolving Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
First Priority Term Loans or Revolving Commitments, as the case may be, offered
to be extended by the Borrower pursuant to such Extension Offer, then the First
Priority Term Loans or Revolving Loans, as the case may be, of such First
Priority Term Lenders or Revolving Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
First Priority Term Lenders or Revolving Lenders, as the case may be, have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, and all written communications
by the Borrower generally directed to the Lenders in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to the Administrative Agent, and (ix) any applicable Minimum
Extension Condition shall be satisfied.
 
(b)           If, at the time any Extension of Revolving Commitments becomes
effective, there will be Extended Revolving Commitments which remain in effect
from a prior Extension, then if the “effective interest rate”, “effective
commitment fee rate” or “effective letter of credit fee rate” (which, for this
purpose, shall, in each case, be reasonably determined by the Administrative
Agent and shall take into account any interest rate floors or similar devices
and be deemed to include (without duplication) all fees (except to the extent
independently taken into account as Commitment Fees or Letter of Credit Fees),
including up front or similar fees or original issue discount (amortized over
the shorter of (x) the life of such new Extended Revolving Commitments and (y)
the four years following the date of the respective Extension) payable to
Lenders with such Extended Revolving Commitments, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant extending Lenders) in respect of the Extended Revolving
Commitments (and related extensions of credit) shall at any time (over the life
of the Extended Revolving Commitments and related extensions of credit) exceed
by more than 0.50% the “effective
 



 
19
 



 
 

--------------------------------------------------------------------------------

 

interest rate”, “effective commitment fee rate” or “effective letter of credit
fee rate” applicable to Revolving Commitments (or outstanding extensions of
credit pursuant thereto) which were extended pursuant to one or more prior
Extensions (determined on the same basis as provided in the first parenthetical
in this sentence), then the Applicable Margin, Commitment Fee Rate and/or Letter
of Credit Fees applicable thereto shall be increased to the extent necessary so
that at all times thereafter the Extended Revolving Commitments made pursuant to
previous Extensions (and related extensions of credit) do not receive less
“effective interest rate”, “effective commitment fee rate” and/or “effective
letter of credit fees” than are applicable to the Revolving Commitments (and
related extensions of credit) made (or extended) pursuant to such Extension.  If
at the time any Extension of First Priority Term Loans becomes effective, there
will be Extended First Priority Term Loans which remain outstanding from a prior
Extension, then if the “effective interest rate” (which, for this purpose, shall
be reasonably determined by the Administrative Agent and shall take into account
any interest rate floors or similar devices and be deemed to include (without
duplication) all fees, including up front or similar fees or original issue
discount (amortized over the shorter of (x) the life of such new Extended First
Priority Term Loans and (y) the four years following the date of the respective
Extension) payable to Lenders with such Extended First Priority Term Loans, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant extending Lenders) in
respect of the Extended First Priority Term Loans shall at any time (over the
life of the Extended First Priority Term Loans) exceed by more than 0.50% the
“effective interest rate” applicable to First Priority Term Loans which were
extended pursuant to one or more prior Extensions (determined on the same basis
as provided in the first parenthetical in this sentence), then the Applicable
Margin applicable thereto shall be increased to the extent necessary so that at
all times thereafter the Extended First Priority Term Loans made pursuant to
previous Extensions do not receive less “effective interest rate” than are
applicable to the First Priority Term Loans made (or extended) pursuant to such
Extension.
 
(c)           With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.31, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.15,
2.16 or 2.24(c) and (ii) no Extension Offer is required to be in any minimum
amount or any minimum increment, provided that the Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrower’s discretion) of First Priority Term
Loans or Revolving Commitments (as applicable) of any or all applicable tranches
be tendered.  The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.31
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended First Priority Term Loans and/or Extended Revolving
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.15, 2.16, 2.19, 2.24(c) and 9.7(a))
or any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.31.
 



 
20
 



 
 

--------------------------------------------------------------------------------

 

(d)           The Lenders hereby irrevocably authorize the Agents to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order establish new tranches or sub-tranches in respect of
Revolving Commitments or First Priority Term Loans so extended and such
technical amendments as may be necessary in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.31.  Notwithstanding the foregoing, each Agent shall have the right
(but not the obligation) to seek the advice or concurrence of the Required
Lenders or the Majority Facility Lenders holding First Priority Term Loans with
respect to any matter contemplated by this Section 2.31(d) and, if an Agent
seeks such advice or concurrence, such Agent shall be permitted to enter into
such amendments with the Borrower in accordance with any instructions actually
received by such Required Lenders or Majority Facility Lenders, as the case may
be, and shall also be entitled to refrain from entering into such amendments
with the Borrower unless and until it shall have received such advice or
concurrence; provided, however, that whether or not there has been a request by
an Agent for any such advice or concurrence, all such amendments entered into
with the Borrower by such Agent hereunder shall be binding and conclusive on the
Lenders.  Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Collateral Agent
is hereby directed to amend) any Mortgage that has a maturity date prior to the
then latest Stated Maturity so that such maturity date is extended to the then
latest Stated Maturity (or such later date as may be advised by local counsel to
the Collateral Agent).
 
(e)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.31.”
 
37.           Section 6.1(y) of the Credit Agreement is hereby amended by (i) in
clause (x) thereof, inserting the phrase “and/or unsecured Indebtedness” therein
immediately after the phrase “Junior Lien Indebtedness” appearing therein and
(ii) deleting the proviso appearing at the end of clause (y) thereof and
inserting in lieu thereof the following new proviso:
 
“provided that Indebtedness pursuant to this clause (y) (including Guarantee
Obligations) shall be unsecured or, in the case of Junior Lien Indebtedness and
Guarantee Obligations in respect thereof, may be secured by Liens which only
extend to the Collateral and which are subordinated to the Liens created
pursuant to the Security Documents in accordance with the Collateral Agency and
Intercreditor Agreement (with such Junior Lien Indebtedness to constitute Second
Lien Debt under, and as defined, therein and with all actions required to be
taken for same to constitute such Second Lien Debt having been taken),”
 
38.           Section 6.1 is hereby further amended by (i) deleting the text
“and” appearing at the end of clause (aa) of said Section, (ii) deleting the
period (“.”) appearing at the end of clause (bb) of said Section and inserting
the text “;” in lieu thereof and (iii) inserting the following new clauses (cc),
(dd) and (ee) at the end of said Section:
 



 
21
 



 
 

--------------------------------------------------------------------------------

 

(cc)           (i) Indebtedness in respect of Permitted Notes incurred pursuant
to a Permitted Debt Exchange in accordance with Section 2.30 (and which does not
generate any additional proceeds) and (ii) Indebtedness in respect of any
Permitted Notes Refinancing of Indebtedness incurred pursuant to this clause
(cc);
 
(dd)           (i) Indebtedness in respect of Permitted Notes, 100% of the Net
Cash Proceeds of which are applied no later than the second Business Day
following the receipt thereof to permanently prepay First Priority Term Loans in
accordance with Section 2.15 and (ii) Indebtedness in respect of any Permitted
Notes Refinancing of Indebtedness incurred pursuant to this clause (dd); and
 
(ee)           (i) at any time when the Borrower would be permitted to incur
Incremental Term Loans pursuant to Section 2.27 in accordance with all relevant
tests contained in the first sentence of Section 2.27(a) (excluding clauses (v)
and (vii) thereof) and clause (i) of Section 2.27(c), then the Borrower shall be
permitted instead to incur Indebtedness represented by Permitted Notes in a
principal amount which does not exceed the principal amount of Incremental Term
Loans which would then be permitted to be incurred in accordance with the
relevant requirements of Section 2.27; provided that (1) all proceeds of
Permitted Notes issued pursuant to this clause (ee)(i) shall be used for the
same purposes for which the proceeds of the respective Incremental Term Loans
would be permitted to be used, (2) each incurrence of Permitted Notes pursuant
to this clause (ee)(i) shall reduce the respective dollar amount limitations on
Incremental Term Loans contained in Section 2.27 in the same manner as the
respective limitations would have been reduced if the incurrence had instead
been of Incremental Term Loans, (3) determinations of pro forma compliance
pursuant to Section 2.27(a)(iii) shall be made on the basis of the Permitted
Notes being issued rather than an incurrence of Incremental Term Loans, (4) if
the “effective interest rate” in respect of any issue of Permitted Notes
pursuant to this clause (ee) as of the date of issuance thereof (but excluding
all upfront or similar fees or original issue discount and any arrangement,
structuring or other fees payable in connection therewith) shall exceed by more
than 0.50% the “effective interest rate” then applicable to any tranche of First
Priority Term Loans then outstanding, then the Applicable Margin in respect of
such tranche of First Priority Term Loans shall be automatically adjusted such
that the “effective interest rate” applicable to such tranche on such date after
giving effect to such adjustment shall equal the “effective interest rate” in
respect of such Permitted Senior Notes (with each reference in this clause (4)
to the “effective interest rate” to be determined on the same basis as provided
in the preceding parenthetical); provided that this clause (4) shall not be
applicable with respect to any incurrence of Permitted Notes the proceeds of
which are used solely to repay the secured debt, secured lease obligations or
preferred securities set forth on Schedule 2.27 annexed hereto subject to the
Schedule Limit during the term of this Agreement, and (5) any reaffirmation of
ratings, to the extent required by Section 2.27(a)(vi), shall be after taking
into account the respective issuance of Permitted Notes, and (ii) Indebtedness
in respect of any Permitted Notes Refinancing of Indebtedness incurred pursuant
to this clause (ee).”
 
39.           Section 6.2 of the Credit Agreement is hereby amended by (i)
deleting the text “and” appearing at the end of clause (y) of said Section, (ii)
deleting the period (“.”)
 



 
22
 



 
 

--------------------------------------------------------------------------------

 

appearing at the end of clause (z) of said Section and inserting the text “;
and” in lieu thereof and (iii) inserting the following new clause (aa) at the
end of said Section:
 
“(aa)           Liens on the Collateral securing Permitted Notes Obligations
that constitute First Lien Debt or Second Lien Debt, in each case permitted to
be incurred pursuant to Sections 6.1(cc), (dd) and/or (ee); provided that all
actions required to be taken pursuant to the Collateral Agency and Intercreditor
Agreement in order for such Permitted Notes to constitute First Lien Debt or
Second Lien Debt, as applicable, have been taken.”
 
40.           Section 6.4 of the Credit Agreement is hereby amended by (i)
deleting the text “and” appearing at the end of clause (j) thereof, (ii)
deleting the period at the end of clause (k) thereof and inserting the text “;
and” in lieu thereof, and (iii) adding the following new clause (l) immediately
after clause (k) of such Section:
 
“(l)           the Disposition of assets required by Contractual Obligations
existing as of the Closing Date and relating to (i) the tolling agreement dated
as of February 6, 2001, between Wisconsin Power & Light Company and Rock River
Energy LLC, as amended prior to the Closing Date, relating to the Project of
Calpine Riverside Holdings, LLC and its Subsidiaries, (ii) the ground sublease
and easement agreement dated as of May 1, 2007, entered into by Otay Mesa Energy
Center, as sublessee, as amended prior to the Closing Date, relating to the
Project of Otay Mesa Energy Center, LLC, (iii) the purchase option agreement
dated as of January 12, 2000, between Bayer Corporation and Calpine Construction
Finance Company, L.P., as amended prior to the Closing Date, relating to the
Baytown Energy Center Project, (iv) the power plant asset transfer agreement
dated as of August 30, 2007, between Calpine Pittsburg, LLC and The Dow Chemical
Company, as amended prior to the Closing Date, relating to Calpine Pittsburg,
LLC and (v) the energy service agreement dated as of June 30, 1992, between the
Philadelphia Municipal Authority and O’Brien (Philadelphia) Cogeneration, Inc.,
as amended prior to the Closing Date, relating to the Projects of Calpine
Philadelphia, Inc. and Calpine Leasing, Inc.”
 
41.           Section 6.6(h) of the Credit Agreement is hereby amended by (i)
inserting the text “(i)” immediately prior to the text “Investments consisting
of” appearing in said Section and (ii) inserting the following new text
immediately prior to the semicolon (“;”) appearing at the end of said Section:
 
“and (ii) other Investments in any fiscal year in an aggregate amount not
exceeding the amount permitted to be utilized in such fiscal year to make
Capital Expenditures pursuant to clause (ii) of Section 6.15 minus the aggregate
amount of Capital Expenditures made during such fiscal year pursuant to clause
(ii) of Section 6.15 to the extent such Capital Expenditures are not counted
against amounts carried forward or carried back pursuant to clause (a) or (b) of
the proviso to clause (ii) of Section 6.15; provided that (x) the aggregate
amount of Investments made pursuant to preceding clause (ii) shall not exceed
the aggregate amounts set forth in Schedule 6.15 for 2009 and 2010, with the
amount set forth in Schedule 6.15 for 2010 not permitted to be used for
Investments pursuant to preceding clause (ii) until such amounts could be spent
on Capital Expenditures pursuant
 



 
23
 



 
 

--------------------------------------------------------------------------------

 

to Schedule 6.15 (for this purpose without giving effect to clause (b) of the
proviso to clause (ii) of Section 6.15) and (y) the aggregate amount of
Investments made in any fiscal year pursuant to preceding clause (ii) shall be
deemed solely for purposes of clause (ii) of Section 6.15 to have been Capital
Expenditures made pursuant to clause (ii) of Section 6.15 (so that the amount so
deemed to have been Capital Expenditures may not be carried forward to any
subsequent fiscal year pursuant to the proviso to said clause (ii) of Section
6.15)”.
 
42.           Section 6.6(k) of the Credit Agreement is hereby amended by (i)
inserting the text “(i)” immediately prior to the text “Investments in any
Subsidiary” appearing in said Section and (ii) inserting the following new text
immediately prior to the semicolon (“;”) appearing at the end of said Section:
 
“and (ii) other Investments in an aggregate amount not exceeding the aggregate
amounts set forth on Schedule 6.6(k) that have not been utilized in accordance
with preceding sub-clause (i); provided that the amount of any Investments made
pursuant to this sub-clause (ii) shall reduce dollar-for-dollar the amounts of
Investments permitted to be made pursuant to preceding sub-clause (i), with such
reductions to be allocated among such amounts as the Borrower may elect”.
 
43.           Section 6.6(l) of the Credit Agreement is hereby amended by
inserting the phrase “and/or unsecured Indebtedness” therein immediately after
the phrase “Junior Lien Indebtedness” appearing therein.
 
44.           Section 6.6(m) of the Credit Agreement is hereby amended by
deleting the phrase “consisting of” the first time it appears therein and
substituting therefor “, including”.
 
45.           Section 6.6(n) of the Credit Agreement is hereby amended by
deleting the phrase “so long as such Investments to not exceed the aggregate
amounts set forth in the proviso to Section 6.6(m)” contained therein and
substituting therefor the phrase “, provided that such Investments shall
constitute Investments made pursuant to Section 6.6(m), 6.6(h)(ii), 66(k)(ii)
and/or 6.6(s) and the amount thereof shall be limited by such Sections,”.
 
46.           Section 6.9 of the Credit Agreement is hereby amended by (i)
deleting the text “or” appearing immediately prior to the text “Subordinated
Indebtedness” in clause (a) of said Section and inserting a comma (“,”) in lieu
thereof, (ii) inserting the text “or Indebtedness under Permitted Notes”
immediately following the text “Subordinated Indebtedness” appearing in clause
(a) of said Section, (iii) deleting the text “Permitted Refinancings thereof”
appearing in clause (a) of said Section and substituting therefor the text
“Permitted Refinancings or Permitted Notes Refinancings thereof, as applicable,
in each case”, (iv) inserting the text “or any Indebtedness under Permitted
Notes” immediately prior to the text “(if the effect of such amendment”
appearing in clause (b) of said Section, (v) inserting a comma (“,”) immediately
prior to the text “except” appearing in clause (b) of said Section, (vi)
inserting the text ‘(x)” immediately following the text “except” appearing in
clause (b) of said Section, (vii) inserting the text “or Indebtedness under
Permitted Notes that constitute Second Lien Debt” immediately prior to the text
“, as otherwise permitted” appearing in sub-clause (b) of said Section, (viii)
inserting the text “and (y) in the case of Indebtedness under Permitted Notes
that constitute First
 



 
24
 



 
 

--------------------------------------------------------------------------------

 

Lien Debt, if such First Lien Debt will continue to constitute Permitted Notes
after giving effect to such amendment, modification, waiver or other change”
immediately prior to the text “;” appearing at the end of clause (b) of said
Section  and (ix) inserting the text “or any Permitted Notes Documents governing
subordinated Indebtedness under Permitted Notes” immediately prior to the “.” at
the end of said Section.
 
47.           Section 6.13 of the Credit Agreement is hereby amended by (i)
deleting the “and” immediately preceding clause (i) thereof and inserting a “,”
in lieu thereof and (ii) inserting the following new clause (j) immediately
prior to the “.” at the end of said Section:
 
“and (j) any restrictions or conditions under any Junior Lien Indebtedness
permitted to be incurred hereunder, so long as the restrictions only require
that the respective Junior Lien Indebtedness constitute Second Lien Debt and
have a junior priority security interest, in accordance with the Collateral
Agency and Intercreditor Agreement, on all assets securing the First Lien Debt
(it being understood that restrictions on the amount of obligations secured by
Liens under the Loan Documents shall not be construed as violating this Section
6.13, so long as not more restrictive than the provisions of this Agreement,
except that the terms of such Junior Lien Indebtedness may cap the aggregate
principal amount of Indebtedness permitted to be incurred under this Agreement
at an amount not less than the then outstanding Indebtedness under this
Agreement and the Available Revolving Commitments at the time of incurrence of
such Junior Lien Indebtedness)”.
 
48.           Section 6.14 of the Credit Agreement is herby amended by (i)
deleting “and” immediately preceding clause (viii) thereof and inserting a “,”
in lieu thereof and (ii) inserting the following new clause (ix) immediately
prior to the “.” at the end of said Section:
 
“and (ix) any restrictions or conditions under any unsecured Indebtedness or
Junior Lien Indebtedness permitted to be incurred under Section 6.1(x) or 6.1(y)
and/or under any Permitted Notes Documents, so long as such applicable
restrictions or conditions are no more restrictive, taken as a whole and in the
reasonable judgment of the Borrower, than the corresponding restrictions or
conditions in this Agreement”.
 
49.           Section 6.18 of the Credit Agreement is hereby amended by
inserting the following text immediately after the text “management of their
liabilities” appearing in such Section:
 
“(including the netting of intercompany obligations with other Loan Parties
arising in the course of such business)”.
 
50.           Section 7(e) of the Credit Agreement is hereby amended by (i)
inserting the text “Borrower or” immediately after the text “(i)” appearing in
such Section and (ii) deleting the text “(including any Guarantee Obligation”
appearing in such Section and inserting the text “(including any Permitted Notes
and any Guarantee Obligation” in lieu thereof.
 
51.           Section 9.6 of the Credit Agreement is hereby amended by inserting
the following new clause (vi) at the end of paragraph (b) of such Section:
 



 
25
 



 
 

--------------------------------------------------------------------------------

 

“(vi)           Notwithstanding anything to the contrary contained in Section
9.6(b), no consent of the Administrative Agent (and no processing and
recordation fee or administrative questionnaire) shall be required to be
obtained, paid or delivered (as the case may be) for any assignment of First
Priority Term Loans in any principal amount as (x) part of a purchase of such
First Priority Term Loans in accordance with Section 2.29 or (y) part of any
Permitted Debt Exchange”.
 
52.           Section 9.7 of the Credit Agreement is hereby amended by (i)
inserting the text “or in connection with an Auction that is permitted under
Section 2.29” immediately following the text “an assignment or participation
made pursuant to Section 9.6” appearing in clause (a) of such Section and (ii)
inserting the following new sentence at the end of clause (a) of such Section:
 
“Notwithstanding anything to the contrary contained in this Section 9.7(a), no
purchase of First Priority Term Loans in connection with an Auction that is
permitted under Section 2.29 or Permitted Debt Exchange that is permitted under
Section 2.30 (and no payment made or cancellation of such Loans in connection
therewith), and no extension of First Priority Term Loans and/or Revolving
Commitments and Revolving Loans that is permitted under Section 2.31, shall
constitute a payment of any of such First Priority Term Loans or Revolving Loans
for purposes of this Section 9.7.”
 
53.           The Credit Agreement is hereby further amended by adding thereto
Exhibit O in the form of Exhibit O attached hereto.
 
54.           In addition to the actions of the Administrative Agent authorized
by the Lenders, pursuant to Section 2.31(d) of the Credit Agreement, in
connection with any issuance of Permitted Notes as permitted by this Agreement
(or which the Administrative Agent in good faith believes is so permitted), the
Administrative Agent is hereby irrevocably authorized by the Lenders to take
such actions as are contemplated by the definition of Permitted Notes (contained
in the Credit Agreement) in connection therewith.
 
II.
Amendments to Collateral Agency and Intercreditor Agreement.

 
1.           Section 1.1 of the Collateral Agency and Intercreditor Agreement is
hereby amended by inserting the following new definitions in the appropriate
alphabetical order:
 
 
“Eligible Series of First Lien Debt” means, at any time, any Series of First
Lien Debt in respect of which the aggregate amount of First Lien Obligations
(determined as provided in the first sentence of the definition of Required
First Lien Debtholders) outstanding at such time exceeds $100,000,000.
 
“Majority Holders” means, with respect to any Eligible Series of First Lien
Debt, the holders of more than 50% of the First Lien Obligations (determined as
provided in the first sentence of the definition of Required First Lien
Debtholders) in respect thereof.
 
“Non-controlling First Lien Secured Parties’ Standstill Period” has the meaning
set forth in Section 3.3.
 



 
26
 



 
 

--------------------------------------------------------------------------------

 

2.           The definition of “Credit Agreement” appearing in Section 1.1 of
the Collateral Agency and Intercreditor Agreement is hereby amended by inserting
the following new text at the end of the existing definition thereof:
 
“Notwithstanding the foregoing, in no event shall any Permitted Notes Document
(as defined in the Existing Credit Agreement or as any substantially similar
term is defined in any credit agreement that refinances in full the Existing
Credit Agreement or any previous refinancing in full thereof) be deemed to
constitute the Credit Agreement hereunder.”
 
3.           The definition of “Required First Lien Debtholders” appearing in
Section 1.1 of the Collateral Agency and Intercreditor Agreement is hereby
amended by inserting the following new text at the end of the existing
definition thereof:
 
“Notwithstanding the foregoing and except as provided in the immediately
succeeding sentence, at all times when (x) the sum of (1) the outstanding Credit
Facility Obligations and (2) the aggregate unutilized commitments under the
Credit Agreement, exceeds (y) $500,000,000, the only First Lien Obligations
included in determining the Required First Lien Debtholders in accordance with
the preceding sentence shall be the Credit Facility Obligations, Specified Swap
Obligations, Specified Cash Management Obligations, First Lien Hedging
Obligations and First Lien Eligible Commodity Hedge Financing Obligations
outstanding from time to time and (without duplication) any Guaranty
Reimbursement Obligations with respect thereto. The immediately preceding
sentence shall not be given effect with respect to amendments or other
modifications of this Agreement pursuant to Section 8.1 but shall apply with
respect to amendments or other modifications of other Security Documents
pursuant to said Section so long as such amendment or modification is not by its
express terms disproportionately adverse in any material respect to the holders
of any Series of First Lien Debt (with releases of Collateral being deemed to be
not disproportionately adverse).”
 
4.           Section 3.3 of the Collateral Agency and Intercreditor Agreement is
hereby amended by inserting the following new sentence at the end thereof:
 
“Notwithstanding anything to the contrary contained in this Agreement and
without limiting the rights of the Required First Lien Debtholders to act as
provided above, at any time while a payment default has occurred and is
continuing with respect to any Eligible Series of First Lien Debt following the
final maturity thereof or the acceleration by the holders of such Eligible
Series of First Lien Debt of the maturity of all then outstanding First Lien
Obligations in respect thereof, and in either case after the passage of a period
of 120 days (the “Non-controlling First Lien Secured Parties’ Standstill
Period”) from the date of delivery of a notice of same in writing (and
requesting that enforcement action be taken with respect to the Common
Collateral) to the Collateral Agent and each other First Lien Representative and
so long as the respective payment default shall not have been cured or waived
(or the respective acceleration rescinded), the Majority Holders in respect of
such Eligible Series of First Lien Debt may exercise their rights and remedies
in respect of Common Collateral under the respective First Lien Security
Documents; provided further, however, that, notwithstanding the foregoing, in no
event shall any
 



 
27
 



 
 

--------------------------------------------------------------------------------

 

holder of such Eligible Series of First Lien Debt exercise or continue to
exercise (or be permitted to direct the Collateral Agent to exercise or continue
to exercise) any such rights or remedies if, notwithstanding the expiration of
the Non-controlling First Lien Secured Parties’ Standstill Period, (i) the
Collateral Agent (whether or not directed by Act of the Required Debtholders) or
the Required First Lien Debtholders shall have commenced and be diligently
pursuing the exercise of rights and remedies with respect to any of the Common
Collateral (prompt notice of such exercise to be given to the First Lien
Representative of the holders of the relevant Eligible Series of  First Lien
Debt) or (ii) an Insolvency Proceeding in respect of the respective Grantor
shall have been commenced and be continuing.”
 
III.
Representations and Acknowledgments.

 
1.           In order to induce the Administrative Agent and the Lenders to
enter into this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and to each Lender that:
 
(a)           at the time of and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing as of the First
Amendment Effective Date (as defined below);
 
(b)           all of the representations and warranties contained in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on the First Amendment Effective Date, after giving effect to this
Amendment, with the same effect as though such representations and warranties
had been made on and as of the First Amendment Effective Date (unless stated to
related to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specific earlier date);
 
(c)           on the First Amendment Effective Date (i) no Second Lien
Obligations (as defined in the Collateral Agency and Intercreditor Agreement)
are outstanding, (ii) the aggregate amount of First Lien Debt outstanding
pursuant to the Credit Agreement (calculated in accordance with the definition
of Required First Lien Debtholders in the Collateral Agency and Intercreditor
Agreement) constitutes more than 50% of all outstanding First Lien Debt (again
calculated in accordance with the definition of Required First Lien Debtholders
in the Collateral Agency and Intercreditor Agreement) and (iii) accordingly, the
consent of the Required Lenders to this Amendment constitutes an Act of Required
Debtholders (under, and as defined in, the Collateral Agency and Intercreditor
Agreement);
 
(d)           on the First Amendment Effective Date, the only Fronting Banks are
GE Capital and Wachovia Bank, National Association;
 
(e)           the execution, delivery and performance of this Amendment have
been duly authorized by all necessary action on the part of the Borrower;
 
(f)           this Amendment (i) does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except
 



 
28
 



 
 

--------------------------------------------------------------------------------

 

such as have been obtained or made and are in full force and effect, (ii) will
not violate any Requirement of Law applicable to any Loan Party or any of the
Restricted Subsidiaries, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or any of
the Restricted Subsidiaries or their respective assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of the
Restricted Subsidiaries, and (iv) will not result in the creation or imposition
of any Lien on any asset of any Loan Party or any of the Restricted
Subsidiaries; except, in the case of each of clauses (i) through (iv) above, to
the extent that any such violation, default or right, or any failure to obtain
such consent or approval or to take any such action, could not reasonably be
expected to result in a Material Adverse Effect; and
 
(g)           (i) each Guarantor is identified on the signature pages hereto (or
on Annex I to the signature pages hereto) and (ii) each entity that was a
Guarantor on the Closing Date but is not a Guarantor on the First Amendment
Effective Date (w) has been dissolved in a transaction meeting the requirements
of Section 6.3 of the Credit Agreement, (x) has been merged into another
Guarantor (which was the surviving entity of such merger) in a transaction
permitted pursuant to Section 6.3 of the Credit Agreement, (y) has been Disposed
of in a transaction permitted pursuant to the Credit Agreement, and where all
relevant requirements for the release of such Guarantor pursuant to Section 8.14
of the Guarantee and Collateral Agreement have been satisfied or (z) has become
a Designated Project Subsidiary in accordance with the relevant requirements of
the Credit Agreement and where the respective Designated Project Subsidiary has
been released as a Guarantor in accordance with the relevant requirements of
Section 8.14 of the Guarantee and Collateral Agreement.
 
2.           The Loan Parties acknowledge and agree that the Credit Agreement
and each other Loan Document (in each case as modified hereby), and all
Obligations and Liens thereunder, are valid and enforceable against the Loan
Parties party thereto in every respect except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and all of the terms and conditions thereof are legally binding upon the
Loan Parties party thereto, in each case all without offset, counterclaims or
defenses of any kind.
 
IV.           Conditions to Effectiveness.
 
1.           This Amendment shall become effective on the date (the “First
Amendment Effective Date”) when:
 
(a)           the Loan Parties, the Lenders constituting the Required Lenders
and the Majority Facility Lenders with respect to the First Priority Term
Facility shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission and electronic mail transmission) the same to White & Case LLP,
1155 Avenue of the Americas, New York, NY 10036 Attention: May Yip-Daniels
(facsimile number: 212-354-8113; email: myip@whitecase.com); provided that
unless and until the Sub-Agent, the Swingline
 



 
29
 



 
 

--------------------------------------------------------------------------------

 

Lender, each Fronting Bank and the Majority Facility Lenders with respect to the
Revolving Facility shall so execute and deliver counterparts hereof, the
modifications to Sections 2.6 and 2.7 of the Credit Agreement contained herein,
and the provisions of Section 2.31 of the Credit Agreement as added herein (but
in the case of Section 2.31, only as same apply to the Revolving Facility and
the respective commitments and outstandings thereunder) shall not be effective;
 
(b)           the Administrative Agent shall have received from the Borrower by
wire transfer of immediately available funds, for the account of each Lender who
has consented to this Amendment by signing a counterpart hereof and delivering
the same as provided in preceding clause (a) prior to 6:00 p.m. (New York City
time) on August 20, 2009, a fee equal to 0.075% of the sum of (x) the Revolving
Commitment of each such Lender and (y) the aggregate principal amount of the
First Priority Term Loans of each such Lender, in each case as of the First
Amendment Effective Date;
 
(c)           the Administrative Agent shall have received from the Borrower and
each other Loan Party (x) an incumbency certificate for such Loan Party and (y)
certified copies of resolutions of the Board of Directors (or equivalent
managing body) of such Loan Party with respect to the matters set forth in this
Amendment, in each case in form and substance reasonably satisfactory to the
Administrative Agent; and
 
(d)           all outstanding invoices (with reasonable details) of White & Case
LLP for reasonable legal fees and out-of-pocket costs and expenses delivered to
the Borrower at least three (3) days prior to the First Amendment Effective Date
shall have been paid in full.
 
V.
Miscellaneous Provisions.

 
1.           This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provisions of the Credit
Agreement or any other Loan Document.
 
2.           This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered (including the facsimile or electronic
transmission) shall be an original, but all of which shall together constitute
one and the same instru­ment.  A complete set of counterparts shall be lodged
with the Borrower and the Administrative Agent.
 
3.           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
 
4.           From and after the First Amendment Effective Date, all references
in the Credit Agreement and each of the other Loan Documents to the Credit
Agreement or the Collateral Agency and Intercreditor Agreement shall be deemed
to be references to the Credit Agreement and the Collateral Agency and
Intercreditor Agreement as modified hereby.  This Amendment shall constitute a
Loan Document for all purposes under the Credit Agreement and each of the other
Loan Documents.
 



 
30
 



 
 

--------------------------------------------------------------------------------

 

5.           This Amendment shall be binding upon and inure to the benefit of
the Borrower and the Guarantors and each of their respective successors and
assigns, and upon the Administrative Agent and the Lenders and their respective
successors and assigns.
 
6.           Any provision of this Amendment that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 

 
 
*          *          *



 
31
 



 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.
 
                                 BORROWER:
 
 
 
CALPINE CORPORATION

 

 
By:
/s/ Todd Thornton  
   
Name:           Todd Thornton
   
Title:            Vice President  

 
                                 

   THE GUARANTORS SET FORTH ON ANNEX I TO THIS SIGNATURE PAGE:      
By:
/s/ Todd Thornton  
   
Name:            Todd Thornton 
   
Title:              Vice President



                                 

   CALPINE OPERATING SERVICES COMPANY, INC.        
By:
/s/ Hether Benjamin-Brown  
   
Name:            Hether Benjamin-Brown
   
Title:              Vice President

       
 

  CALPINE CONSTRUCTION MANAGEMENT COMPANY, INC.        
By:
/s/ Gerard Murray  
   
Name:            Gerard Murray
   
Title:              Vice President

                                 
 

   CALPINE POWER SERVICES, INC.        
By:
/s/ Gerard Murray  
   
Name:            Gerard Murray
   
Title:              Vice President

                               
 

   THOMASSEN TURBINE SYSTEMS AMERICA, INC.        
By:
/s/ Gerard Murray  
   
Name:            Gerard Murray
   
Title:              Vice President



 



 
   

 


 
 

--------------------------------------------------------------------------------

 

                                   
 
                                   

   AGENTS:        GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent
and Collateral Agent and as a Lender        
By:
/s/ Elizabeth Fischer  
   
Name:    Elizabeth Fischer  
   
Title:      Authorized Signatory

 
 
 

 



 
   

 


 
 

--------------------------------------------------------------------------------

 

                                   

   GENERAL ELECTRIC CAPITAL CORPORATION, as Sub-Agent and Swingline Lender and
as a Lender        
By:
/s/ Randall F. Hornick  
   
Name:    Randall F. Hornick  
   
Title:      Authorized Signatory  

 


 
 


 



 
   

 


 
 

--------------------------------------------------------------------------------

 
 
 

 
SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF JANUARY 31, 2008 AMONG CALPINE CORPORATION,
THE VARIOUS LENDERS PARTY THERETO AND GOLDMAN SACHS CREDIT PARTNERS L.P., AS
ADMINISTRATIVE AGENT
     
NAME OF INSTITUTION:
     
Black Diamond Offshore Ltd.
 
Double Black Diamond Offshore Ltd.
 
By: Carlson Capital, L.P., its investment advisor
     
By:
/s/  John MacMahon
   
Name:  John MacMahon
   
Title:  Portfolio Manager






 
NAME OF INSTITUTION:
     
Carlyle Credit Partners Financing I, Ltd.
 
Carlyle High Yield Partners 2008-1, Ltd
 
Carlyle High Yield Partners IV, Ltd.
 
Carlyle High Yield Partners VI, Ltd.
 
Carlyle High Yield Partners VII, Ltd.
 
Carlyle High Yield Partners VIII, Ltd.
 
Carlyle High Yield Partners IX, Ltd.
 
Carlyle High Yield Partners X, Ltd.
     
By:
/s/  Linda Pace 
   
Name:  Linda Pace 
   
Title:  Managing Director





 
 

--------------------------------------------------------------------------------

 



 



 
NAME OF INSTITUTION:
     
Chatham Asset High Yield Master Fund, Ltd
 
Chatham Asset Leveraged Loan Offshore Fund, Ltd
 
By: Chatham Asset Management, LLC Investment Advisor
     
By:
/s/  Anthony Melchiorre
   
Name:  Anthony Melchiorre
   
Title:  Managing Member






 
NAME OF INSTITUTION:
     
CHGO LOAN FUNDING LTD.
 
By: Chicago Fundamental Investment Partners, LLC, as Collateral Manager
     
By:
/s/  Steven J. Novatney
   
Name:  Steven J. Novatney
   
Title:  General Counsel & CCO






 
NAME OF INSTITUTION:
     
Olympic CLO I
 
Whitney CLO I
 
Sierra CLO II
 
Shasta CLO I
 
San Gabriel CLO I
     
By:
/s/  John M. Casparian
   
Name:  John M. Casparian
   
Title:  Co-President
Churchill Pacific Asset Management LLC





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Citibank, N.A.
     
By:
/s/  Brian Blessing
   
Name:  Brian Blessing
   
Title:  Attorney-In-Fact






 
NAME OF INSTITUTION:
     
Energizer I Loan Funding LLC
     
By:
/s/  Emily Chong
   
Name:  Emily Chong
   
Title:  Director






 
NAME OF INSTITUTION:
     
Victoria Court CBNA Loan Funding LLC
     
By:
/s/  Adam Jacobs
   
Name:  Adam Jacobs
   
Title:  Attorney-in-Fact






 
NAME OF INSTITUTION:
     
Eagle Master Fund Ltd.
 
By: Citi Alternative Investments LLC, as Investment Manager for and on behalf of
Eagle Master Fund Ltd.
 
LMP Corporate Loan Fund, Inc.
 
By: Citi Alternative Investments LLC
 
REGATTA FUNDING LTD.
 
By: Citi Alternative Investments LLC, attorney-in-fact
     
By:
/s/  Melanie Hanlon
   
Name:  Melanie Hanlon
   
Title:  Director





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
SHINNECOCK 2006-1 CLO
     
By:
/s/  Francis Ruchalski
   
Name:  Francis Ruchalski
   
Title:  CFO






 
NAME OF INSTITUTION:
     
ANDROMEDA GLOBAL CREDIT FUND, Ltd
     
By:
/s/  Romulo Garza
   
Name:  Romulo Garza
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
HFR RVA Constellation Master Trust
     
By:
/s/  Romulo Garza
   
Name:  Romulo Garza
   
Title:  Authorized Signatory
Constellation Capital Management, LLC
As Trading Manager for and on Behalf of HFR RVA Constellation Master Trust






 
NAME OF INSTITUTION:
     
OFI SUBSID 3
     
By:
/s/  Romulo Garza
   
Name:  Romulo Garza
   
Title:  Authorized Signatory
Constellation Capital Management, LLC
As Trading Manager for and on Behalf of OFI Subsid 3





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Contrarian Funds LLC
 
By: Contrarian Capital Management LLC as Manager
     
By:
/s/  Michael J. Restifo
   
Name:  Michael J. Restifo
   
Title:  CFO/MEMBER






 
NAME OF INSTITUTION:
     
Credit Suisse, Cayman Islands Branch
     
By:
/s/  Nupur Kumar
   
Name:  Nupur Kumar
   
Title:  Vice President
       
By:
/s/  Rianka Mohan
   
Name:  Rianka Mohan
   
Title:  Vice President





 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
Atrium IV
 
Atrium V
 
Atrium VI
 
CSAM Funding I
 
CSAM Funding III
 
CSAM Funding IV
 
Madison Park Funding I, Ltd.
 
Madison Park Funding II, Ltd.
 
Madison Park Funding III, Ltd.
 
Madison Park Funding IV, Ltd.
 
Madison Park Funding V, Ltd.
 
Madison Park Funding VI, Ltd.
 
By: Credit Suisse Alternative Capital, Inc., as collateral manager
     
Credit Suisse Syndicated Loan Fund
 
By: Credit Suisse Alternative Capital, Inc., as Agent (Subadvisor) for Credit
Suisse Asset Management (Australia) Limited, the Responsible Entity for Credit
Suisse Syndicated Loan Fund
     
Credit Suisse Dollar Senior Loan Fund, Ltd.
 
By: Credit Suisse Alternative Capital, Inc., as investment manager
     
BA/CSCREDIT1 LLC
 
By: Credit Suisse Alternative Capital, Inc., as investment manager duly
appointed by Verizon Investment Management Corp., in its capacity as managing
member of BA/CSCREDIT1 LLC
     
By:
/s/  Thomas Flannery
   
Name:  Thomas Flannery
   
Title:  Authorized Signatory





 
 

--------------------------------------------------------------------------------

 









 
NAME OF INSTITUTION:
     
ECO Master Fund LTD
 
EOS Senior Loans Fund LTD
     
By:
/s/  Beth Bernstein
   
Name:  Beth Bernstein
   
Title:  CFO






 
NAME OF INSTITUTION:
     
ERSTE GROUP BANK AG
     
By:
/s/  Bryan J. Lynch
   
Name:            Bryan J. Lynch
   
Title:            Executive Director




 
By:
/s/  Patrick  W. Kunkel
   
Name:  Patrick  W. Kunkel
   
Title:  Director






 
NAME OF INSTITUTION:
     
FEINGOLD O’KEEFFE CAPITAL, LLC As Collateral Manager for Lime Street CLO, Ltd.
     
By:
/s/  Scott D’Orsi
   
Name:  Scott D’Orsi
   
Title:  P.M.



 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Ballyrock CLO 2006-1 Limited
 
Ballyrock CLO 2006-2 Limited
 
Ballyrock CLO II  Limited
 
Ballyrock CLO III  Limited
 
By: Ballyrock Investment Advisors LLC, as Collateral Manager
     
By:
/s/  Lisa Rymut
   
Name:  Lisa Rymut
   
Title:  Assistant Treasurer






 
NAME OF INSTITUTION:
     
The Assets Management Committee of the Coca-Cola Company Master Retirement Trust
 
Arizona State Retirement System
 
Pyramis High Yield Fund, LLC
 
By: Pyramis Global Advisors Trust Company, as Investment Manager under Power of
Attorney
     
Pyramis Floating Rate High Income Commingled Pool
 
By: Pyramis Global Advisors Trust Company as Trustee
     
By:
/s/  Lynn M. Farrand
   
Name:  Lynn M. Farrand
   
Title:  Director





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Fidelity Summer Street Trust: Fidelity High Income Fund
 
Fidelity Advisor Series I: Fidelity Advisor High Income Advantage Fund
 
Fidelity Advisor Series I: Fidelity Advisor Floating Rate High Income Fund
 
Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate Central
Investment Portfolio
 
Fidelity Central Investment Portfolios LLC: Fidelity High Income Central Fund 2
     
By:
/s/  Adrien Deberghes
   
Name:  Adrien Deberghes
   
Title:  Deputy Treasurer






 
NAME OF INSTITUTION:
     
Nantucket CLO I Ltd.
 
By: Fortis Investment Management USA, Inc., as Attorney-in-Fact
     
By:
/s/  Ronald Daigle
   
Name:  Ronald Daigle
   
Title:  Vice President






 
NAME OF INSTITUTION:
     
FORTRESS CREDIT FUNDING III LP
 
By: Fortress Credit Funding III GP LLC, its general partner
     
By:
/s/  Marc K. Furstein
   
Name:  Marc K. Furstein
   
Title:  Chief Operating Officer



 

 
NAME OF INSTITUTION:
     
FORTRESS CREDIT INVESTMENTS I LTD.
 
FORTRESS CREDIT INVESTMENTS II LTD.
     
By:
/s/  Glenn P. Cummins
   
Name:  Glenn P. Cummins
   
Title:  Director


 
 
 

--------------------------------------------------------------------------------

 
 



 
NAME OF INSTITUTION:
     
FORTRESS PARTNERS CLO LP
 
By: Fortress Partners CLO GP, LLC, its general partner
     
By:
/s/  Glenn P. Cummins
   
Name:  Glenn P. Cummins
   
Title:  Chief Financial Officer


 

 
NAME OF INSTITUTION:
     
FIRST TRUST/FOUR CORNERS SENIOR FLOATING RATE INCOME FUND
 
FIRST TRUST/FOUR CORNERS SENIOR FLOATING RATE INCOME FUND II
 
By: Four Corners Capital Management, LLC As Sub-Adviser
     
SFR, LTD.
 
FOUR CORNERS CLO 2005-1, Ltd.
 
OW FUNDING LIMITED
 
By: Four Corners Capital Management, LLC As Collateral Manager
     
Four Corners CLO III, Ltd.
 
Fountain Court Master Fund
 
By: Macquarie Funds Group FKA Four Corners Capital Management, LLC As Collateral
Manager
     
By:
/s/  Matt O’Mara
   
Name:  Matt O’Mara
   
Title:  Vice President






 
NAME OF INSTITUTION:
     
FRANKLIN MUTUAL ADVISERS, LLC
     
By:
/s/  Bradley Takahashi
   
Name:  Bradley Takahashi
   
Title:  Vice President





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
GENERAL ELECTRIC CAPITAL CORPORATION
     
By:
/s/  Randall F. Hornick
   
Name:  Randall F. Hornick
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
COA CLO Financing Ltd.
By: FS COA Management, LLC, as Portfolio Manager
     
Credit Opportunity Associates II LP
By: FSW Partners LLC, as Portfolio Manager
     
By:
/s/  John W. Fraser
   
Name:  John W. Fraser
   
Title:  Manager






 
NAME OF INSTITUTION:
     
Fraser Sullivan CLO I Ltd.
 
Fraser Sullivan CLO II Ltd.
 
By: Fraser Sullivan Investment Management, LLC, as Collateral Manager
     
By:
/s/  John W. Fraser
   
Name:  John W. Fraser
   
Title:  Managing Partner





 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
GENERAL ELECTRIC PENSION TRUST, as a Lender
 
GENERAL ELECTRIC PENSION TRUST (GEH3), as a Lender
 
NAVIGATOR CDO 2004, LTD., as a Lender
 
NAVIGATOR CDO 2005, LTD., as a Lender
 
NAVIGATOR CDO 2006, LTD., as a Lender
 
By: GE Asset Management Inc., as Collateral Manager
     
By:
/s/  John Campos
   
Name:  John Campos
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
Global Leveraged Capital Credit Opportunity Fund I, as Lender
 
Global Leveraged Capital Management, LLC, as Collateral Manager
     
By:
/s/  Michael Ferris
   
Name:  Michael Ferris
   
Title:  Principal





 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
GoldenTree 2004 Trust
 
GoldenTree Credit Opportunities Second Financing, Limited
 
GoldenTree Loan Opportunities III, Limited
 
GoldenTree Loan Opportunities IV, Limited
 
GoldenTree Loan Opportunities V, Limited
 
GoldenTree Capital Opportunities, LP
 
By: GoldenTree Asset Management, LP
     
By:
/s/  Karen Weber
   
Name:  Karen Weber
   
Title:  Director - Bank






 
NAME OF INSTITUTION:
     
GOLDMAN SACHS CREDIT PARTNERS, L.P.
     
By:
/s/  Andrew Caditz
   
Name:  Andrew Caditz
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
GOLDMAN SACHS CREDIT PARTNERS, L.P., as an Additional First Priority Term Lender
     
By:
/s/  Elizabeth Fischer
   
Name:  Elizabeth Fischer
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
Golub Capital Management CLO 2007-1, Ltd.
By: Golub Capital Management LLC, as Collateral Manager
     
Golub Capital Funding CLO-8, Ltd.
By: Golub Capital Partners Management, as Collateral Manager
     
Golub Capital Senior Loan Opportunity Fund, Ltd.
By: Golub Capital Incorporated, as Collateral Manager
     
By:
/s/  Michael C. Loehrke
   
Name:  Michael C. Loehrke
   
Title:  Designated Signatory




 
 

--------------------------------------------------------------------------------

 






 
NAME OF INSTITUTION:
     
GULF STREAM-COMPASS CLO 2003-I, LTD
 
GULF STREAM-COMPASS CLO 2004-I, LTD
 
GULF STREAM-COMPASS CLO 2005-I, LTD
 
GULF STREAM-COMPASS CLO 2005-II, LTD
 
GULF STREAM-SEXTANT CLO 2006-I, LTD
 
GULF STREAM-RASHINBAN CLO 2006-I, LTD
 
GULF STREAM-SEXTANT CLO 2007-I, LTD
 
GULF STREAM-COMPASS CLO 2007, LTD
 
NEPTUNE FINANCE CCS, LTD
 
By: Gulf Stream Asset Management LLC As Collateral Manager
     
By:
/s/  Stephen M. Riddell
   
Name:  Stephen M. Riddell
   
Title:  Portfolio Manager






 
NAME OF INSTITUTION:
     
BELL ATLANTIC MASTER TRUST
By: TCW Asset Management Company, As Investment Manager
     
By:
/s/  G. Wayne Hosang
   
Name:  G. Wayne Hosang
   
Title:  Senior Vice President




 
By:
/s/  Edison Hwang
   
Name:  Edison Hwang
   
Title:  Vice President





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Hartford Institutional Trust, on behalf of its Floating Rate Bank Loan Series
By: Hartford Investment Management Company, its Investment Manager
     
By:
/s/  Francesco Ossino
   
Name:  Francesco Ossino
   
Title:  Senior Vice President






     
NAME OF INSTITUTION:
     
CREDIT SUISSE LOAN FUNDING LLC
     
By:
/s/  Michael Wotanowski
   
Name:  Michael Wotanowski
   
Title:  Director
 
By:
/s/  Ronald Gotz
   
Name:            Ronald Gotz
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
BLT 27 LLC
 
BLT 18 LLC
     
By:
/s/  Michael Wotanowski
   
Name:  Michael Wotanowski
   
Title:  Authorized Signatory


 

 
NAME OF INSTITUTION:
     
Classic I Loan Funding LLC
     
By:
/s/  Lynette Skrehot  
   
Name:  Lynette Skrehot  
   
Title:  Director  





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
BRIDGEPORT CLO LTD.
 
BRIDGEPORT CLO II LTD.
 
BURR RIDGE CLO Plus LTD.
 
CUMBERLAND II CLO LTD.
 
FOREST CREEK CLO, Ltd.
 
LONG GROVE CLO, LIMITED
 
MARQUETTE PARK CLO LTD.
 
MARKET SQUARE CLO, Ltd.
 
SCHILLER PARK CLO LTD.
 
DFR MIDDLE MARKET CLO Ltd.
 
By:  Deerfield Capital Management LLC as its Collateral Manager
     
By:
/s/  Carol Kiel  
   
Name:  Carol Kiel  
   
Title:  Senior Vice President  






 
NAME OF INSTITUTION:
     
DEERFIELD PEGASUS LOAN CAPITAL LP
 
By:  Deerfield Capital Management LLC as its Collateral Manager
       
By:
/s/  Scott Morrison  
   
Name:  Scott Morrison  
   
Title:  Managing Director  





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Delaware Group Advisor Funds- Delaware Diversified Income Fund
 
Delaware Group Limited-Term Government Funds – Delaware Limited-Term Government
Fund
 
Delaware VIP Trust – Delaware VIP Diversified Income Series
 
Delaware VIP Trust – Delaware VIP Limited Term Diversified Income Series
 
Optimum Trust-Optimum Fixed Income Fund
     
By:
/s/  [illegible]
   
Name:  [illegible]  
   
Title:  Vice President  






 
NAME OF INSTITUTION:
     
Deutsche Bank AG New York Branch
 
By:  DB Services New Jersey, Inc.
     
By:
/s/  Alice L. Wagner  
   
Name:  Alice L. Wagner  
   
Title:  Vice President  
 
By:
/s/  Jonathan Shin  
   
Name:  Jonathan Shin  
   
Title:  Assistant Vice President  





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
TRS HY FNDS LLC
 
By:  Deutsche Bank AG Cayman Islands Branch its sole member
 
By:  DB Services New Jersey, Inc.
     
By:
/s/  Alice L. Wagner  
   
Name:  Alice L. Wagner  
   
Title:  Vice President  
 
By:
/s/  Angeline Quintana  
   
Name:  Angeline Quintana
   
Title:  Assistant Vice President  






 
NAME OF INSTITUTION:
     
Deutsche Bank Trust Company Americas
 
By:  DB Services New Jersey, Inc.
     
By:
/s/  Edward Schaffer  
   
Name:  Edward Schaffer  
   
Title:  Vice President  
 
By:
/s/  Deirdre D. Cesario  
   
Name:  Deirdre D. Cesario
   
Title:  Assistant Vice President  






 
NAME OF INSTITUTION:
     
DEUTSCHE BANK TRUST COMPANY AMERICAS
     
By:
/s/  Marcus M. Tarkington  
   
Name:  Marcus M. Tarkington  
   
Title:  Director  
 
By:
/s/  Paul O’Leary  
   
Name:  Paul O’Leary
   
Title:  Director  





 
 

--------------------------------------------------------------------------------

 
 





 
NAME OF INSTITUTION:
     
Duane Street CLO I, Ltd.
 
Duane Street CLO II, Ltd.
 
Duane Street CLO III, Ltd.
 
Duane Street CLO IV, Ltd.
 
By:  DiMalo Ahmad Capital LLC, As Collateral Manager
     
Duane Street CLO V, Ltd.
 
By:  DiMalo Ahmad Capital LLC, As Manager
     
By:
/s/  Paul Travers  
   
Name:  Paul Travers  
   
Title:  Authorized Signatory


 

 
NAME OF INSTITUTION:
     
Grayson & Co
 
SENIOR DEBT PORTFOLIO
 
By:  Boston Management and Research as Investment Advisor
     
Eaton Vance CDO VIII, Ltd.
 
Eaton Vance CDO IX Ltd.
 
Eaton Vance CDO X PLC
 
Eaton Vance Senior Floating-Rate Trust
 
Eaton Vance Senior Floating-Rate Income Trust
 
Eaton Vance Senior Income Trust
 
Eaton Vance Institutional Senior Loan Fund
 
Eaton Vance Short Duration Diversified Income Fund
 
Eaton Vance Limited Duration Income Fund
 
Eaton Vance VT Floating-Rate Income Fund
 
Eaton Vance Medallion Floating-Rate Income Portfolio
 
By:  Eaton Vance Management As Investment Advisor
     
By:
/s/  Michael B. Botthof  
   
Name:  Michael B. Botthof  
   
Title:  Vice President





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
GSO DOMESTIC CAPITAL FUNDING LLC
By: GSO Capital Partners LP as Collateral Manager
     
GSO ROYAL HOLDINGS CB LLC
By: GSO Capital Partners LP, Manager
     
THE BROAD FOUNDATION
By: GSO Capital Partners LP, its Investment Advisor
 
280 FUNDING I
     
By:
/s/  George Fan
   
Name:  George Fan
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
Blackstone Special Funding (Ireland)
By: GSO Capital Partners LP, as Manager
     
By:
/s/  George Fan
   
Name:  George Fan
   
Title:  Chief Investment Officer





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
HUDSON STRAITS CLO 2004, LTD.
 
RIVERSIDE PARK CLO LTD.
 
TRIBECA PARK CLO LTD.
 
CHELSEA PARK CLO LTD.
 
COLUMBUS PARK CDO LTD.
 
GALE FORCE 1 CLO, LTD.
 
GALE FORCE 2 CLO, LTD.
 
GALE FORCE 3 CLO, LTD.
 
GALE FORCE 4 CLO, LTD.
 
By: GSO/BLACKSTONE Debt Funds Management LLC
as Collateral Manager
     
LOAN FUNDING VI LLC,
for itself or as agent for Corporate Loan Funding VI LLC
     
ESSEX PARK CDO LTD.
 
UNION SQUARE CDO LTD.
 
INWOOD PARK CDO LTD.
 
MONUMENT PARK CDO LTD.
 
PROSPECT PARK CDO LTD.
 
By: Blackstone Debt Advisors L.P.
As Collateral Manager
     
SUN LIFE ASSURANCE COMPANY of CANADA (US)
By: GSO/BLACKSTONE CP Holdings LP as Sub-Advisor
     
GSO CO-INVESTMENT PARTNERS, LLC
 
CIM VI, L.L.C.
 
CITRON INVESTMENT CORPORATION
 
By: GSO Capital Partners LP as Manager
     
FM LEVERAGED CAPITAL FUND I
 
FM LEVERAGED CAPITAL FUND II
 
FRIEDBERGMILSTEIN PRIVATE CAPITAL FUND I
 
By: GSO/BLACKSTONE Debt Funds Management LLC as Subadviser to FriedbergMilstein
LLC
     
By:
/s/  Dean T. Criares
   
Name:  Dean T. Criares
   
Title:  Authorized Signatory





 
 

--------------------------------------------------------------------------------

 



 



 
NAME OF INSTITUTION:
     
BlueMountain CLO LTD
 
BlueMountain CLO II LTD
 
BlueMountain CLO III LTD
 
By: BlueMountain Capital Management LLC, its collateral manager
     
By:
/s/  Glenn Mueller
   
Name:  Glenn Mueller
   
Title:  Associate






 
NAME OF INSTITUTION:
     
Battalion CLO 2007-I, Ltd.
     
By:
/s/  Joanna Bensimon
   
Name:  Joanna Bensimon
   
Title:  Associate






 
NAME OF INSTITUTION:
     
Barclays Bank, PLC
     
By:
/s/  Alex Stromberg
   
Name:  Alex Stromberg
   
Title:  






 
NAME OF INSTITUTION:
     
Camulos Loan Vehicle 1, LTD
     
By:
/s/  Chris Manz
   
Name:  Chris Manz
   
Title:  Authorized Signatory


 


 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Callidus Debt Partners CLO Fund II, Ltd.
 
Callidus Debt Partners CLO Fund III, Ltd.
 
Callidus Debt Partners CLO Fund IV, Ltd.
 
Callidus Debt Partners CLO Fund V, Ltd.
 
Callidus Debt Partners CLO Fund VI, Ltd.
 
Callidus Debt Partners CLO Fund VII, Ltd.
 
MAPS CLO Fund I, LLC
 
MAPS CLO Fund II, LLC
 
By: Its Collateral Manager, Callidus Capital Management, LLC
     
By:
/s/  Ira Ginsburg
   
Name:  Ira Ginsburg
   
Title:  Principal






 
NAME OF INSTITUTION:
     
ICE 1: EM CLO Ltd
 
ICE Global Value Loans Master Fund Ltd
     
By:
/s/  Hector Rocha
   
Name:  Hector Rocha
   
Title:  Senior Analyst






 
NAME OF INSTITUTION:
     
Bank of America, N.A.
     
By:
/s/  Jonathan M. Barnes
   
Name:  Jonathan M. Barnes
   
Title:  Vice President





 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
Flagship CLO III
 
Flagship CLO IV
 
By:  Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc.) As Sub-Adviser
     
DWS Floating Rate Plus Fund
 
By: Deutsche Investment Management Americas, Inc.,
Investment Advisor
     
Flagship CLO V
 
By:  Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc.) As Collateral Manager
     
Flagship CLO VI
 
By:  Deutsche Investment Management Americas, Inc. As Collateral Manager
     
By:
/s/  Eric S. Meyer  
   
Name:  Eric S. Meyer  
   
Title:  Managing Director  
 
By:
/s/  James Sivigny  
   
Name:  James Sivigny
   
Title:  Director  
     





 
 

--------------------------------------------------------------------------------

 









 
NAME OF INSTITUTION:
     
BLACK DIAMOND CLO 2005-1 Ltd.
By: Black Diamond CLO 2005-1 Adviser, L.L.C.,
As its Collateral Manager
     
BLACK DIAMOND CLO 2005-2 Ltd.
By: Black Diamond CLO 2005-2 Adviser, L.L.C.,
As its Collateral Manager
     
BLACK DIAMOND CLO 2006-1 (CAYMAN) Ltd.
By: Black Diamond CLO 2006-1 Adviser, L.L.C.,
As Its Collateral Manager
     
Black Diamond International Funding, Ltd.
By: BDCM Fund Adviser, L.L.C.,
As Its Collateral Manager
     
By:
/s/  Stephen H. Deckoff
   
Name:  Stephen H. Deckoff
   
Title:  Managing Principal






 
NAME OF INSTITUTION:
     
ACAS CLO 2007-1, Ltd. by American Capital Asset Management, LLC as Portfolio
Manager
     
By:
/s/  Dana Dratch
   
Name:  Dana Dratch
   
Title:  Authorized Signatory


 


 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
BlackRock Senior Income Series
 
BlackRock Senior Income Series II
 
BlackRock Senior Income Series IV
 
BlackRock Senior Income Series V Limited
     
By:
/s/  Zachary Alpern
   
Name:  Zachary Alpern
   
Title:  Authorized Signatory






     
NAME OF INSTITUTION:
     
Eagle Creek CLO, Ltd.
 
Fall Creek CLO, Ltd.
     
By:
/s/  Bryan Higgins
   
Name:  Bryan Higgins
   
Title:  Authorized Signor






 
NAME OF INSTITUTION:
     
Aberdeen High Yield Fixed Income Fund LLC
 
Aberdeen High Yield Fixed Income Portfolio Trust
     
By:
/s/  Neal Rayner
   
Name:  Neal Rayner
   
Title:  Portfolio Manager


 

 
NAME OF INSTITUTION:
     
Pacific Funding LLC
 
Pinehurst Trading Inc
 
Baltic Funding LLC
     
By:
/s/  Stacy Lai
   
Name:  Stacy Lai
   
Title:  Assistant Vice President





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
STICHTING PENSIOENFONDS VOOR HUISARTSEN
 
STICHTING PENSIOENFONDS MEDISH SPECIALISTEN
 
AIG Annuity Insurance Company
 
American International Group, Inc.
 
By: AIG Global Investment Corp., Its Investment Adviser
     
AIG Bank Loan Fund, Ltd
 
By: AIG Global Investment Corp., Its Investment Manager
     
Saturn CLO, Ltd.
 
Galaxy CLO 2003-1, Ltd.
 
Galaxy III CLO, Ltd.
 
Galaxy IV CLO, LTD
 
Galaxy V CLO, Ltd.
 
Galaxy VI CLO, Ltd.
 
Galaxy VII CLO, Ltd.
 
By: AIG Global Investment Corp., its Collateral Manager
     
Galaxy VIII CLO, Ltd.
 
Galaxy X CLO, Ltd.
 
By: AIG Global Investment Corp., as Collateral Manager
     
By:
/s/  John Wesley Burgess
   
Name:  John Wesley Burgess
   
Title:  Vice President






 
NAME OF INSTITUTION:
     
Genesis CLO 2007-2, Ltd, as Lender
 
By: LLCP Advisors LLC, as Collateral Manager
     
By:
/s/  Tejs Broberg
   
Name:  Tejs Broberg
   
Title:  Vice President


 
 
 

--------------------------------------------------------------------------------

 



 

 
NAME OF INSTITUTION:
     
Landmark IV CDO Ltd
 
Landmark V CDO Ltd
 
Landmark VI CDO Ltd
 
Landmark VII CDO Ltd
 
Landmark VIII CDO Ltd
 
Landmark IX CDO Ltd
 
Greyrock CDO Ltd
 
Aladdin Flexible Investment Fund SPC for Account of Series 2008-01
 
By: Aladdin Capital Management LLC, as Manager
     
By:
/s/  Angela Bozorgmir
   
Name:  Angela Bozorgmir
   
Title:  Director



 

 
NAME OF INSTITUTION:
     
Pacifica CDO III LTD.
 
Pacifica CDO IV LTD.
 
Pacifica CDO V LTD.
 
Pacifica CDO VI LTD.
 
One Wall Street CLO II LTD.
 
US Bank Loan Fund (M) Master Trust
 
Westwood CDO I LTD.
 
Westwood CDO II LTD.
     
By:
/s/  Michael K. Ryan
   
Name:  Michael K. Ryan
   
Title:  Senior Vice President






 
NAME OF INSTITUTION:
     
ABCLO 2007-1, Ltd.
 
AllianceBernstein Global Bond Fund
 
AllianceBernstein Institutional Investments – High-Yield Loan Portfolio (JPY)
 
AllianceBernstein Institutional Investments – Senior Loan Portfolio
 
Sanford C. Bernstein Funds, Inc. – Intermediate Duration Portfolio
 
Sanford C. Bernstein Funds, Inc. II – Intermediate Duration Institutional
Portfolio
 
Oregon State Treasury
 
By: AllianceBernstein L.P., as manager
     
By:
/s/  Michael E. Sohr
   
Name:  Michael E. Sohr
   
Title:  Senior Vice President





 
 

--------------------------------------------------------------------------------

 











 
NAME OF INSTITUTION:
     
AMMC CLO IV, LIMITED
 
AMMC CLO V, LIMITED
 
AMMC VII, LIMITED
 
AMMC VIII, LIMITED
 
By: American Money Management, Corp. as Collateral Manager
     
By:
/s/  Chester M. Eng
   
Name:  Chester M. Eng
   
Title:  Senior Vice President






 
NAME OF INSTITUTION:
     
Northwoods Capital IV, Limited
 
Northwoods Capital V, Limited
 
Northwoods Capital VI, Limited
 
Northwoods Capital VII, Limited
 
Northwoods Capital VIII, Limited
 
By: Angelo, Gordon & Co., L.P., as Collateral Manager
     
JRG Reinsurance Company, Ltd.
 
Summer Hill Fixed Income AG, LLC
 
James River Insurance Company
 
By: Angelo, Gordon & Co., L.P., as Investment Manager
     
AG Global Debt Strategy Partners, L.P.
 
By: Angelo, Gordon & Co., L.P., Its Fund Advisor
     
Silver Oak Capital, LLC
     
By:
/s/  Bradley Pattelli
   
Name:  Bradley Pattelli
   
Title:  Managing Director





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Ares IIR CLO Ltd.
 
By: Ares CLO Management IIR, L.P., Investment Manager
 
By: Ares CLO GP IIR, LLC, Its General Partner
     
ARES IIIR/IVR CLO LTD.
 
By: ARES CLO MANAGEMENT IIIR/IVR, L.P.,
 
By: ARES CLO GP IIIR/IVR, LLC, ITS GENERAL PARTNER
 
By: ARES MANAGEMENT LLC, ITS MANAGER
     
Ares VR CLO Ltd.
 
By: Ares CLO Management VR, L.P., Investment Manager
 
By: Ares CLO GP VR, LLC, Its General Partner
     
Ares VIR CLO Ltd.
 
By: Ares CLO Management VIR, L.P., Investment Manager
 
By: Ares CLO GP VIR, LLC, Its General Partner
     
Ares VIII CLO Ltd.
 
By: Ares CLO Management VIII, L.P., Investment Manager
 
By: Ares CLO GP VIII, LLC, Its General Partner
     
Ares IX CLO Ltd.
 
By: Ares CLO Management IX, L.P., Investment Manager
 
By: Ares CLO GP IX, LLC, Its General Partner
 
By: Ares Management LLC, Its Managing Member



 
 

--------------------------------------------------------------------------------

 





 
Ares X CLO Ltd.
 
By: Ares CLO Management X, L.P., Investment Manager
 
By: Ares CLO GP X, LLC, Its General Partner
     
ARES XI CLO Ltd.
 
By: ARES CLO MANAGEMENT XI, L.P.
 
By: ARES CLO GP XI, LLC, ITS GENERAL PARTNER
 
By: ARES MANAGEMENT LLC, ITS MANAGER
     
ARES XII CLO LTD.
 
By: ARES CLO MANAGEMENT XII, L.P.
 
By: ARES CLO GP XII, LLC, ITS GENERAL PARTNER
 
By: ARES MANAGEMENT LLC, ITS MANAGER
     
CONFLUENT 2 LIMITED
 
By: Ares Private Account Management, I, L.P., as Sub-Manager
 
By: Ares Private Account Management, I GP, LLC, as General Partner
 
By: Ares Management LLC, as Manager
     
Ares Enhanced Credit Opportunities Master Fund, L.P.
 
By: Ares Enhanced Credit Opportunities GP LLC, Its General Partner
     
ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.
 
By: ARES ENHANCED LOAN MANAGEMENT IR, L.P., as Portfolio Manager
 
By: Ares Enhanced Loan IR GP, LLC, as its General Partner
 
By: Ares Management LLC, as its Manager



 
 

--------------------------------------------------------------------------------

 





 
ARES ENHANCED LOAN INVESTMENT STRATEGY II LTD.
 
By: Ares Enhanced Loan Management II, L.P., Investment Manager
 
By: Ares Enhanced Loan GP II, LLC, Its General Partner
     
ARES ENHANCED LOAN INVESTMENT STRATEGY III LTD.
 
By: ARES ENHANCED LOAN MANAGEMENT III, L.P.
 
By: ARES ENHANCED LOAN III GP, LLC, ITS GENERAL PARTNER
 
By: ARES MANAGEMENT LLC, ITS MANAGER
     
FUTURE FUND BOARD OF GUARDIANS
 
By: Ares Enhanced Loan Investment Strategy Advisor IV, L.P., its investment
manager
 
By: Ares Enhanced Loan Investment Strategy Advisor IV GP, LLC, its general
partner
 
By: Ares Management LLC, its managing member
     
Global Loan Opportunity Fund B.V.
 
By: Ares Management Limited, its Portfolio Manager
     
Ares Institutional Loan Fund B.V.
 
By: Ares Management Limited, its investment advisor
     
SEI Institutional Managed Trust – High Yield Bond Fund
 
SEI Institutional Investment Trust – High Yield Bond Fund
 
By: Ares Management LLC, as Sub-Adviser
     
SEI INSTITUTIONAL MANAGED TRUST ENHANCED INCOME FUND
 
SEI INSTITUTIONAL INVESTMENTS TRUST ENHANCED LIBOR OPPORTUNITIES FUND
 
By: Ares Management LLC, as Portfolio Manager
     
By:
/s/  Americo Cascella
   
Name:  Americo Cascella
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
JFIN CLO 2007 LTD.
 
By: Jeffries Finance LLC as Collateral Manager
     
JEFFRIES FINANCE CP FUNDING LLC
     
By:
/s/  Andrew Lerney
   
Name:  Andrew Lerney
   
Title:  Director


 

     
NAME OF INSTITUTION:
     
Ameriprise Certificate Company
 
Ameriprise Financial, Inc.
 
RiverSource Bond Series, Inc. – RiverSource Floating Rate Fund
 
RiverSource Life Insurance Company
     
By:
/s/  Robin C. Stancil
   
Name:  Robin C. Stancil
   
Title:  Assistant Vice President


 


 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
ARTUS LOAN FUND 2007-I, LTD.
 
BABSON CLO LTD. 2003-I
 
BABSON CLO LTD. 2004-I
 
BABSON CLO LTD. 2004-II
 
BABSON CLO LTD. 2005-I
 
BABSON CLO LTD. 2005-II
 
BABSON CLO LTD. 2005-III
 
BABSON CLO LTD. 2006-I
 
BABSON CLO LTD. 2006-II
 
BABSON CLO LTD. 2007-I
 
BABSON CLO LTD. 2008-I
 
BABSON CLO LTD. 2008-II
 
BABSON MID-MARKET CLO LTD. 2007-II
 
BABSON CREDIT STRATEGIES CLO, LTD.
 
BABSON LOAN OPPORTUNITY CLO, LTD.
 
LOAN STRATEGIES FUNDING LLC
 
SAPPHIRE VALLEY CDO I, LTD.
 
OSPREY CDO 2006-I, LTD.
 
By: Babson Capital Management LLC as Collateral Manager
     
MASSACHUSETTS MUTUAL LIFE COMPANY
 
C.M. LIFE INSURANCE COMPANY
 
BILL & MELINDA GATES FOUNDATION TRUST
 
By: Babson Capital Management LLC as Investment Adviser
     
VINACASA CLO, LTD.
 
By: Babson Capital Management LLC as Collateral Servicer
     
BABSON CAPITAL LOAN PARTNERS I, L.P.
 
CASCADE INVESTMENTS L.L.C.
 
HAKONE FUND II LLC
 
HOLLY INVESTMENT CORPORATION
 
MAPLEWOOD (CAYMAN) LIMITED
 
WINTERSET MASTER FUND, L.P.
 
OLYMPIC PARK LIMITED
 
By: Babson Capital Management LLC as Investment Manager
 
XELO VII LIMITED
By: Babson Capital Management LLC as Sub-Advisor
     
By:
/s/  Geoffrey Takacs
   
Name:  Geoffrey Takacs
   
Title:  Director





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Centurion CDO VI, Ltd.
 
Centurion CDO VII Limited
 
Centurion CDO 8 Limited
 
Centurion CDO 9 Limited
 
Cent CDO 10 Limited
 
Cent CDO XI Limited
 
Cent CDO 12 Limited
 
Cent CDO 14 Limited
 
Cent CDO 15 Limited
 
By: RiverSource Investments, LLC as Collateral Manager
     
By:
/s/  Robin C. Stancil
   
Name:  Robin C. Stancil
   
Title:  Director of Operations

 



 
NAME OF INSTITUTION:
     
Sandelman Finance 2006-1, Ltd.:
 
Sandelman Finance 2006-2, Ltd.:
 
By: Sandelman Partners, LP as Collateral Manager
     
By:
/s/  Louis Terlizzi
   
Name:  Louis Terlizzi
   
Title:  COO





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Avery Point CLO, Ltd.
 
Race Point II CLO, Ltd.
 
Race Point III CLO, Ltd.
 
Race Point IV CLO, Ltd.
 
SSS Funding II
 
Chatham Light II CLO, Limited
 
By: Sankaty Advisors, LLC, as Collateral Manager
     
Sankaty Advisors, LLC as Collateral Manager for Castle Hill III – INGOTS, Ltd.,
as Term Lender
 
Sankaty Advisors, LLC as Collateral Manager for Loan Funding XI LLC, As Term
Lender
     
Future Fund Board of Guardians By: Sankaty Advisors, LLC, as its Investment
Advisor
 
Katonah III, Ltd. by Sankaty Advisors LLC as Sub-Advisors
 
Katonah IV, Ltd. by Sankaty Advisors, LLC as Sub-Advisors
 
Sankaty Advisors, LLC as Collateral Manager for Nash Point CLO, Limited, as
Collateral Manager
 
Sankaty Advisors, LLC as Collateral Manager for Prospect Funding I, LLC, as Term
Lender
 
Sankaty Advisors, LLC as Collateral Manager for Race Point CLO, Limited, as Term
Lender
 
Sankaty High Yield Partners II, L.P.
 
Sankaty High Yield Partners III, L.P.
 
Sankaty Managed Account (PSERS), L.P.
 
Sankaty Senior Loan Fund, L.P.
     
By:
/s/  Alan K. Halfenger
   
Name:  Alan K. Halfenger
   
Title:  Chief Compliance Officer Assistant Secretary





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Altenberg Funding
 
Portillo Funding
     
By:
/s/  Irfan Ahmed
   
Name:  Irfan Ahmed
   
Title:  Authorized Signatory

 



 
NAME OF INSTITUTION:
     
Grand Horn CLO Ltd.
 
Mountain View Funding CLO 2006-I Ltd.
 
Mountain View CLO II Ltd.
 
Mountain View CLO III Ltd.
 
Ridgeworth Funds – Seix Floating Rate High Income Fund
 
By: Seix Investment Advisors LLC, as Collateral Manager
     
Ridgeworth Funds – Seix High Yield Fund
 
By: Seix Investment Advisors LLC, as Subadviser
     
By:
/s/  George Goudelias
   
Name:  George Goudelias
   
Title:  Managing Director






 
NAME OF INSTITUTION:
     
Serengeti Loxodon Onshore I Ltd.
 
Serengeti Loxodon Overseas I Ltd.
 
By: Serengeti Asset Management LP, as the Collateral Manager
     
By:
/s/  Alexander Lemond
   
Name:  Alexander Lemond
   
Title:  Director





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Teachers Retirement System For City Of New York
 
GAM High Yield Inc.
 
Consulta High Yield Fund PCC Limited
 
New York City Employees’ Retirement System
 
New York City Police Pension Fund
 
The Guardian Life Insurance Company of America
 
Trustmark Insurance Company
 
By: Shenkman Capital Management, Inc., as Investment Adviser
     
Harbor High Yield Bond Fund
 
By: Shenkman Capital Management, Inc., as Sub Advisor
     
Credos Floating Rate Fund, L.P.
 
By: Shenkman Capital Management, Inc., its General Partner
     
Westbrook CLO, Ltd.
 
Trustees Of The University of Pennsylvania
 
Old Westbury Global Opportunities Fund
 
Tavitian Foundation, Inc.
 
By: Shenkman Capital Management, Inc., as Investment Manager
     
By:
/s/  Richard H. Weinstein
   
Name:  Richard H. Weinstein
   
Title:  Executive Vice President





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
SideCar I Loan Funding LLC
     
By:
/s/  Emily Chong
   
Name:  Emily Chong
   
Title:  Director






 
NAME OF INSTITUTION:
     
Cannington Funding Ltd.
Silvermine Capital Management LLC as Investment Manager
 
Comstock Funding Ltd
Silvermine Capital Management LLC as Collateral Manager
 
By ECP CLO 2008-1, Ltd
Silvermine Capital Management LLC as Portfolio Manager
 
Loan Funding XIII for itself or as agent for Corporate Funding XIII, as a Lender
 
Greens Creek Funding Ltd.
Silvermine Capital Management LLC as Investment Manager
     
By:
/s/  Aaron A. Meyer
   
Name:  Aaron A. Meyer
   
Title:  Principal






 
NAME OF INSTITUTION:
     
Oppenheimer Master Loan Fund, LLC
 
HarbourView CLO 2006-1
     
By:
/s/  Lisa Chaffee
   
Name:  Lisa Chaffee
   
Title:  Vice President





 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
Loan Funding III (Delaware) LLC
 
Southport CLO, Limited
 
Virginia Retirement System
 
ING PIMCO High Yield Portfolio
 
PIMCO Cayman Bank Loan Fund
 
PIMCO Loan Opportunities Fund I L.P.
 
Portola CLO, Ltd.
 
Fairway Loan Funding Company
 
Mayport CLO Ltd.
 
American Skandia Trust High Yield Portfolio
 
Mars Associates Retirement Plan
 
Stichting Mars Pensioenfonds
 
By: Pacific Investment Management Company LLC, as its Investment Advisor
     
Red River HYPi, L.P.
 
By: Pacific Investment Management Company LLC, as its Investment Advisor, acting
through Investors Fiduciary Trust Company in the Nominee Name of IFTCO
     
By:
/s/  Arthur Y.D. Ong
   
Name:  Arthur Y.D. Ong
   
Title:  Executive Vice President





 
 

--------------------------------------------------------------------------------

 


 

 
NAME OF INSTITUTION:
     
PACIFIC SELECT FUND – HIGH YIELD BOND PORTFOLIO
 
By: Pacific Life Fund Advisors, LLC (doing business as Pacific Asset Management)
in its capacity as Investment Advisor
     
PACIFIC LIFE INSURANCE COMPANY
     
By:
/s/  James P. Leasure
   
Name:  James P. Leasure
   
Title:  Assistant Vice President
 
By:
/s/  Peter S. Fiek
   
Name:  Peter S. Fiek
   
Title:  Assistant Secretary






 
NAME OF INSTITUTION:
     
TRALEE CDO I LTD.
     
By:
/s/  Joseph Matteo
   
Name:  Joseph Matteo
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
PAULSON & CO. INC.
     
By:
/s/  Stuart Merzer
   
Name:  Stuart Merzer
   
Title:  Authorized Signatory





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Pioneer Bond Fund
 
Pioneer Bond VCT Portfolio
 
Pioneer Strategic Income Fund
 
Pioneer Floating Rate Fund
 
Pioneer Floating Rate Trust
 
Pioneer Diversified High Income Trust
 
Pioneer Institutional Solutions – Credit Opportunities
 
Met Investors Series Trust – Pioneer Strategic Income Portfolio
 
By: Pioneer Investment Management, Inc.
     
Montpelier Investments Holdings Ltd.
 
By: Pioneer Institutional Asset Management, Inc.
     
By:
/s/  Margaret C. Begley
   
Name:  Margaret C. Begley
   
Title:  Assistant Secretary and Associate General Counsel






 
NAME OF INSTITUTION:
     
Primus CLO I, Ltd.
 
Primus CLO II Ltd.
 
By: Primus Asset Management
Its Collateral Manager
     
By:
/s/  N. J. Campbell, Jr.
   
Name:  N. J. Campbell, Jr.
   
Title:  Portfolio Manager





 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
Rosedale CLO II LTD
 
By: Princeton Advisory Group, Inc as Collateral Manager
     
By:
/s/  Anna Chin
   
Name:  Anna Chin
   
Title:  Senior Analyst


 

 
NAME OF INSTITUTION:
     
Pension Benefit Guaranty Corporation
 
North Dakota State Investment Board
 
Dryden High Yield Fund Inc
 
The Prudential Series Fund – High Yield Bond Portfolio
 
Prudential Bank Loan Fund of the Prudential Trust Company Collective Trust
 
By: Prudential Investment Management, Inc., as investment advisor
     
Dryden V – Leveraged Loan CDO 2003
 
Dryden VII – Leveraged Loan CDO 2004
 
Dryden VIII – Leveraged Loan CDO 2005
 
Dryden IX – Senior Loan Fund 2005 p.l.c.
 
Dryden XI – Leveraged Loan CDO 2006
 
Dryden XVI – Leveraged Loan CDO 2006
 
Dryden XVIII Leveraged Loan 2007 Ltd.
 
Dryden XXI Leveraged Loan CDO LLC
 
By: Prudential Investment Management, Inc., as Collateral Manager
     
Loan Funding V, LLC for itself or as agent for Corporate Loan Funding V LLC
 
By: Prudential Investment Management, Inc., as Portfolio Manager
     
Prudential Retirement Insurance And annuity Company
 
By: Prudential Investment Management, Inc., as investment manager
     
By:
/s/  Stephen J. Collins
   
Name:  Stephen J. Collins
   
Title:  VP





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF IG PUTNAM HIGH YIELD INCOME FUND
 
THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF INTERPOLIS PENSIOENEN GLOBAL HIGH
YIELD POOL
 
THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF STICHTING PENSIOENFONDS VOOR
FYSIOTHERAPEUTEN
     
PUTNAM FUNDS TRUST, on behalf of its series, Putnam Capital Spectrum
Institutional Portfolio
 
PUTNAM CAPITAL SPECTRUM FUND
 
By: Putnam Investment Management, LLC
     
By:
/s/  Suzanne Deshaies
   
Name:  Suzanne Deshaies
   
Title:  VP






 
NAME OF INSTITUTION:
     
PUTNAM FLOATING RATE INCOME FUND
 
PUTNAM HIGH YIELD ADVANTAGE FUND
 
PUTNAM HIGH YIELD TRUST
 
PUTNAM VARIABLE TRUST – PVT HIGH YIELD FUND
     
By:
/s/  Beth Mazor
   
Name:  Beth Mazor
   
Title:  V.P.





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
BLT 39 LLC
     
By:
/s/  Michael Wotanowski
   
Name:  Michael Wotanowski
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
PROSPERO CLO I B.V.
 
PROSPERO CLO II B.V.
 
VERITAS CLO I, LTD.
 
VERITAS CLO II, LTD.
     
By:
/s/  Ronald M. Grobeck
   
Name:  Ronald M. Grobeck
   
Title:  Managing Director



 

 
NAME OF INSTITUTION:
     
REGIMENT CAPITAL, LTD
 
XL INVESTMENT MANAGEMENT LTD
 
By: Regiment Capital Management, LLC as its Investment Advisor
 
By: Regiment Capital Advisors, LP its Manager and pursuant to delegated
authority
     
CALVARY CLO I, LTD
 
By: Regiment Capital Management, LLC as its Investment Advisor
 
By: Regiment Capital Advisors, LP its Manager and pursuant to delegated
authority
 
By: Regiment Capital Advisors, LLC its General Partner
     
By:
/s/  Mark A. Brostowski
   
Name:  Mark A. Brostowski
   
Title:  Authorized Signatory





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Hartford Life Insurance Company
 
By: Hartford Investment Management Company its Agent and Attorney-in-Fact
     
The Hartford Total Return Bond Fund
The Hartford Mutual Funds, Inc., on behalf of The Hartford Total Return Bond
Fund
 
Hartford Total Return Bond HLS Fund
Hartford Series Fund, Inc., on behalf of Hartford Total Return Bond HLS Fund
 
The Hartford Floating Rate Fund
The Hartford Mutual Funds, Inc., on behalf of Hartford Floating Rate Fund
 
By Hartford Investment Management Company, its Sub-advisor
     
State Board of Administration of Florida
 
The Walt Disney Retirement Plan Master Trust
The Investment and Administrative Committee of The Walt Disney Company Sponsored
Qualified Benefit Plans and Key Employees Deferred Compensation and Retirement
Plan
 
By: Hartford Investment Management Company its Investment Manager
         
By:
/s/  Francesco Ossino
   
Name:  Francesco Ossino
   
Title:  Senior Vice President





 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
Highland Offshore Partners, L.P.
 
Highland Loan Funding V Ltd.
 
Highland Credit Opportunities CDO Ltd
 
Loan Funding IV LLC
 
Loan Funding VII LLC
 
Southfork CLO, Ltd.
 
Jasper CLO, Ltd.
 
Gleneagles CLO, Ltd.
 
Liberty CLO, Ltd.
 
Rockwall CDO LTD.
 
Rockwall CDO II Ltd.
 
Red River CLO Ltd.
 
Grayson CLO, Ltd.
 
Brentwood CLO Ltd.
 
Stratford CLO, Ltd.
 
Aberdeen Loan Funding Ltd
 
Longhorn Credit Funding, LLC
 
Greenbriar CLO, Ltd.
 
Armstrong Loan Funding, LTD.
 
Republic Loan Funding, LTD.
 
Eastland CLO, Ltd.
 
By: Highland Capital Management, L.P., As Collateral Manager
By: Strand Advisors, Inc., Its General Partner
     
Westchester CLO, Ltd
By: Highland Capital Management, L.P., As Collateral Servicer
By: Strand Advisors, Inc., Its General Partner
     
Loan Star State Trust
By: Highland Capital Management, L.P., As Collateral Manager
By: Strand Advisors, Inc., Its Investment Advisor
     
By:
/s/  Jason Post
   
Name:  Jason Post
   
Title:  Operations Director





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Highland Credit Strategies Fund
 
Highland Floating Rate Advantage Fund
 
Highland Floating Rate Fund
     
By:
/s/  M. Jason Blackburn
   
Name:  M. Jason Blackburn
   
Title:  Secretary & Treasurer






 
NAME OF INSTITUTION:
     
Pacific Select Fund – Floating Rate Loan Portfolio
 
Pacific Life Funds – PL Floating Rate Loan Fund
     
By:
/s/  M. Jason Blackburn
   
Name:  M. Jason Blackburn
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
Liberty Mutual Fire Insurance Company
 
Liberty Mutual Insurance Company
     
By:
/s/  Sheila Finnerty
   
Name:  Sheila Finnerty
   
Title:  Vice President





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
HillMark Funding Ltd.,
 
Stoney Lane Funding I Ltd.,
 
By: HillMark Capital Management, L.P., as Collateral Manager, as Lender
     
By:
/s/  Mark Gold
   
Name:  Mark Gold
   
Title:  Managing Partner






 
NAME OF INSTITUTION:
     
ING Capital LLC
     
By:
/s/  Erwin Thomet
   
Name:  Erwin Thomet
   
Title:  Managing Director




 
By:
/s/  Thomas Cantello
   
Name:  Thomas Cantello
   
Title:  Director






 
NAME OF INSTITUTION:
     
ING International (II) Senior Bank Loans USD
 
ING International II Senior Bank Loans Euro
 
ING Investment Management CLO I, LTD.
 
ING Investment Management CLO II, LTD.
 
ING Investment Management CLO III, LTD.
 
ING Investment Management CLO IV, LTD.
 
ING Investment Management CLO V, LTD.
 
ING Senior Income Fund
 
ING Prime Rate Trust
 
ING Investment Trust Co. Plan for Employee Benefit Investment Funds – Senior
Loan Fund
     
By:
/s/  Kelly T. Byrne  
   
Name:  Kelly T. Byrne  
   
Title:  Assistant Vice President





 
 

--------------------------------------------------------------------------------

 









 
NAME OF INSTITUTION:
     
MOSELLE CLO S.A.
 
NAUTIQUE FUNDING LTD.
 
PETRUSSE EUROPEAN CLO S.A.
 
SAGAMORE CLO LTD.
 
CHAMPLAIN CLO, LTD.
 
ATLANTIS FUNDING LTD.
 
BELHURST CLO LTD.
 
BLT 2009 – 1 LTD.
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager
     
SARATOGA CLO I, LIMITED
 
By: INVESCO Senior Secured Management, Inc. As the Asset Manager
     
AVALON CAPITAL LTD. 3
 
By: INVESCO Senior Secured Management, Inc. As Asset Manager
     
WASATCH CLO LTD
 
LOAN FUNDING IX LLC, for itself or as agent for Corporate Loan Funding IX LLC
 
CELTS CLO 2007 – 1 LTD
 
By: INVESCO Senior Secured Management, Inc. As Portfolio Manager
     
CHARTER VIEW PORTFOLIO
 
By: INVESCO Senior Secured Management, Inc. As Investment Advisor
     
DIVERSIFIED CREDIT PORTFOLIO LTD.
 
By: INVESCO Senior Secured Management, Inc. as Investment Adviser



 
 

--------------------------------------------------------------------------------

 





 
HUDSON CANYON FUNDING II SUBSIDIARY HOLDING COMPANY II LLC
 
HUDSON CANYON FUNDING II, LTD
 
By: INVESCO Senior Secured Management, Inc. As Collateral Manager & Attorney
InFact
     
AIM FLOATING RATE FUND
By: INVESCO Senior Secured Management, Inc. As Sub-Adviser
     
KATONAH V, LTD.
By: INVESCO Senior Secured Management, Inc. As Investment Manager
     
LIMEROCK CLO I
By: INVESCO Senior Secured Management, Inc. As Manager
     
By:
/s/  Joseph Rotondo
   
Name:  Joseph Rotondo
   
Title:  Authorized Signatory





 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
GANNETT PEAK CLO I, LTD.
 
MCDONNELL LOAN OPPORTUNITY LTD.
 
By: McDonnell Investment Management, LLC, as Investment Manager
 
ILLINOIS STATE BOARD OF INVESTMENT
 
WIND RIVER CLO I LTD.
 
WIND RIVER CLO II – TATE INVESTORS, LTD.
 
By: McDonnell Investment Management, LLC as Manager
     
By:
/s/  Brian J. Murphy
   
Name:  Brian J. Murphy
   
Title:  Vice President






 
NAME OF INSTITUTION:
     
METROPOLITAN LIFE INSURANCE COMPANY
     
By:
/s/  Matthew J. McInerny
   
Name:  Matthew J. McInerny
   
Title:  Director






 
NAME OF INSTITUTION:
     
METLIFE BANK, N.A.
     
By:
/s/  Matthew J. McInerny
   
Name:  Matthew J. McInerny
   
Title:  Assistant Vice President


 


 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
VENTURE II CDO 2002, LIMITED
 
VENTURE III CDO LIMITED
 
VENTURE IV CDO LIMITED
 
VENTURE V CDO LIMITED
 
VENTURE VI CDO LIMITED
 
VENTURE VII CDO LIMITED
 
VENTURE VIII CDO LIMITED
 
VENTURE IX CDO LIMITED
 
VISTA LEVERAGED INCOME FUND
 
VEER CASH FLOW CLO, LIMITED
 
By its investment advisor, MJX Asset Management LLC
     
By:
/s/  Kenneth Ostmann
   
Name:  Kenneth Ostmann
   
Title:  Director






 
NAME OF INSTITUTION:
     
ONEX DEBT OPPORTUNITY FUND, LTD
 
ONEX SENIOR CREDIT FUND, L.P.
 
ONEX SENIOR CREDIT II, LP
 
Consumer Program Administrators, Inc.
 
By: ONEX CREDIT PARTNERS, LLC, its investment manager
     
By:
/s/  Stuart Kovensky
   
Name:  Stuart Kovensky
   
Title:  Managing Member


 


 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
Bell Atlantic Master Trust by M.S.I.M. as Investment Manager
 
Morgan Stanley Prime Income Trust
 
VAN KAMPEN Dynamic Credit Opportunities Fund
 
VAN KAMPEN SENIOR INCOME TRUST
 
VAN KAMPEN SENIOR LOAN FUND
 
By: Van Kampen Asset Management
 
Morgan Stanley Investment Management Croton, Ltd.
 
MSIM Peconic Bay, Ltd.
 
By: Morgan Stanley Investment Management Inc. as Collateral Manager
 
QUALCOMM Global Trading, Inc.
 
Zodiac Fund – Morgan Stanley US Senior Loan Fund
 
By: Morgan Stanley Investment Management Inc. as Investment Manager
 
Morgan Stanley High Yield Securities Inc
 
The Universal Institutional Funds – High Yield Portfolio
 
MS High Yield Securities
 
Morgan Stanley Variable Investment Series High Yield Portfolio
     
By:
/s/  William A. Housey Jr.
   
Name:  William A. Housey Jr.
   
Title:  Executive Director





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
MORGAN STANLEY SENIOR FUNDING, INC.
     
By:
/s/  Eric Cole
   
Name:  Eric Cole
   
Title:  Managing Director






 
NAME OF INSTITUTION:
     
Mountain Capital CLO III Ltd
     
By:
/s/  Candace L. Ebanks
   
Name:  Candace L. Ebanks
   
Title:  Director






 
NAME OF INSTITUTION:
     
MSD Capital, L.P.
 
SOF Investments, L.P. and
 
MSD & SLD Charitable Investing Partnership
     
By:
/s/  Glenn Fuhrman
   
Name:  Glenn Fuhrman
   
Title:  Manager






 
NAME OF INSTITUTION:
     
Nationwide Life Insurance Company
     
By:
/s/  Ronald R. Serpico
   
Name:  Ronald R. Serpico
   
Title:  Authorized Signatory





 
 

--------------------------------------------------------------------------------

 







 
NAME OF INSTITUTION:
     
Raytheon Master Pension Trust, Business Name: Raytheon MPT Logan Floating Rate
Portfolio
     
By:
/s/  Michael P. Bishof
   
Name:  Michael P. Bishof
   
Title:  COO






 
NAME OF INSTITUTION:
     
Premium Loan Trust I, Ltd.
 
LightPoint CLO III, Ltd.
 
LightPoint CLO IV, Ltd.
 
LightPoint CLO V, Ltd.
 
LightPoint CLO VII, Ltd.
 
LightPoint CLO VIII, Ltd.
 
Airlie CLO 2006-I, Ltd.
 
Marquette US/European CLO, Plc.
     
By:
/s/  Colin Donlan
   
Name:  Colin Donlan
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
MainStay Floating Rate Fund, a series of Eclipse Funds Inc.
 
MainStay VP Floating Rate Portfolio, a series of MainStay VP Series Fund, Inc.
 
NYLIM Institutional Floating Rate Fund L.P.
 
By: New York Life Investment Management LLC, its Investment Manager
 
NYLIM Flatiron CLO 2003-1 Ltd
 
NYLIM Flatiron CLO 2004-1 Ltd
 
NYLIM Flatiron CLO 2005-1 Ltd
 
NYLIM Flatiron CLO 2006-1 Ltd
 
Flatiron CLO 2007-1 Ltd
 
By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact
 
Silverado CLO 2006-II Ltd.
 
By: New York Life Investment Management LLC, as Portfolio Manager and
Attorney-in-Fact
     
By:
/s/  Arthur Torrey
   
Name:  Arthur Torrey
   
Title:  Director






 
NAME OF INSTITUTION:
     
Lehman Commercial Paper Inc.
     
By:
/s/  Randall Braunfeld
   
Name:  Randall Braunfeld
   
Title:  Authorized Signatory

 
 


 
 

--------------------------------------------------------------------------------

 


 



 
NAME OF INSTITUTION:
     
Hallmark Insurance Company
     
By:
/s/  Chris Kenney
   
Name:  Chris Kenney
   
Title:  Vice President






 
NAME OF INSTITUTION:
     
Newstart Factors, Inc
     
By:
/s/  James D. Bennett
   
Name:  James D. Bennett
   
Title:  President


 

 
NAME OF INSTITUTION:
     
NACM CLO I
 
NACM CLO II
     
By:
/s/  Joanna Willars
   
Name:  Joanna Willars
   
Title:  Vice President, Authorized Signatory






 
NAME OF INSTITUTION:
     
FUTURE FUND BOARD OF GUARDIANS
 
By: Oak Hill Advisors, L.P. as its Investment Advisor
 
OAK HILL CREDIT OPPORTUNITIES FINANCING, LTD.
 
OREGON PUBLIC EMPLOYEES RETIREMENT FUND
 
By: Oak Hill Advisors, L.P. as Investment Manager
 
OHA FINLANDIA CREDIT FUND
 
OHSF II FINANCING, LTD.
     
By:
/s/  Scott D. Krase
   
Name:  Scott D. Krase
   
Title:  Authorized Person





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
OCTAGON INVESTMENT PARTNERS V, LTD.
 
HAMLET II, LTD.
 
By: Octagon Credit Investors, LLC as Portfolio Manager
 
OCTAGON INVESTMENT PARTNERS VI, LTD.
 
OCTAGON INVESTMENT PARTNERS VII, LTD.
 
OCTAGON INVESTMENT PARTNERS VIII, LTD.
 
OCTAGON INVESTMENT PARTNERS X, LTD.
 
OCTAGON INVESTMENT PARTNERS XI, LTD.
 
By: Octagon Credit Investors, LLC as Collateral Manager
 
OCTAGON INVESTMENT PARTNERS IX, LTD.
 
By: Octagon Credit Investors, LLC as Manager
 
Potential CLO I, Ltd.
 
By: Octagon Credit Investors, LLC as Attorney in Fact
     
By:
/s/  Michael B. Nechamkin
   
Name:  Michael B. Nechamkin
   
Title:  Senior Portfolio Manager









 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
J. P. Morgan Whitefriars Inc.
     
By:
/s/  Virginia R. Conway
   
Name:  Virginia R. Conway
   
Title:  Attorney – in - Fact






 
NAME OF INSTITUTION:
     
JPMorgan Leveraged Loans Master Fund, L.P.
 
Louisiana State Employees’ Retirement System
 
JPMorgan High Yield Bond Fund
 
Pacholder High Yield Fund
 
Principal Investors Fund - High Yield
 
JPMorgan Strategic Income Opportunities Fund
 
Southern Ute Permanent Fund
 
JPMorgan Tax Aware High Income Fund
 
Titanium Trading Partners, LLC
 
JPMorgan Master Distressed Debt Fund
 
JPMorgan Income Builder Fund
 
JPMorgan Core Plus Bond Fund - Distressed
 
Commingled Pension Trust Fund (High Yield Bond) of JPMCB
     
By:
/s/  James P. Shanahan Jr.
   
Name: James P. Shanahan Jr.
   
Title:  Managing Director


 


 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
1776 CLO I, LTD.,
     
By:
/s/ Jim Reilly 
   
Name:  Jim Reilly
   
Title:  






 
NAME OF INSTITUTION:
     
JANUS CAPITAL FUNDS PLC-JANUS US HIGH YIELD FUND
 
JANUS HIGH YIELD FUND
     
By:
/s/  Stacey Mobrien
   
Name:  Stacey Mobrien
   
Title:  Trade Operations Manager






 
NAME OF INSTITUTION:
     
VICTORIA FALLS CLO, LTD.
 
CLEAR LAKE CLO, LTD.
 
DIAMOND LAKE CLO, LTD.
 
SUMMIT LAKE CLO, LTD.
 
ST. JAMES RIVER CLO, LTD.
     
By:
/s/  Kim Atkinson
   
Name:  Kim Atkinson
   
Title:  Sr. Vice President






 
NAME OF INSTITUTION:
     
JHYF 1 Loan Funding LLC
     
By:
/s/  Adam Jacobs
   
Name:  Adam Jacobs
   
Title:  Attorney-in-Fact



 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
J.P. Morgan Chase Bank, N.A.
     
By:
/s/  Juan Javellana
   
Name:  Juan Javellana
   
Title:  Vice President






 
NAME OF INSTITUTION:
     
KATONAH VII CLO LTD.
Katonah Debt Advisors, L.L.C.
As Manager
 
KATONAH VIII CLO LTD.
Katonah Debt Advisors, L.L.C.
As Manager
 
KATONAH IX CLO LTD.
Katonah Debt Advisors, L.L.C.
As Manager
 
KATONAH X CLO LTD.
Katonah Debt Advisors, L.L.C.
As Manager
 
KATONAH 2007-I CLO LTD.
Katonah Debt Advisors, L.L.C.
As Manager
     
By:
/s/  Daniel Gilligan
   
Name:  Daniel Gilligan
   
Title:  Authorized Officer






 
NAME OF INSTITUTION:
     
KDPAM for Boeing Co. Employee Retirement Plans Master Trust
 
KDPAM for CN Canadian Master Trust Fund
 
KDPAM for Veronica Atkins Marital Trust
     
By:
/s/  Kathy A. News
   
Name:  Kathy A. News
   
Title:  Sr. Portfolio Manager



 
 

--------------------------------------------------------------------------------

 



 
NAME OF INSTITUTION:
     
SSS I CBNA Loan Funding LLC
 
Malibu CBNA Loan Funding LLC
 
Green Island CBNA Loan Funding LLC
 
Grand Central Asset Trust AMM6 Series
 
Grand Central Asset Trust, BP II Series
 
Grand Central Asset Trust, CAMERON I Series
 
Grand Central Asset Trust, KIL Series
 
Grand Central Asset Trust LBAM Series
     
By:
/s/  Andrew Valko
   
Name:  Andrew Valko
   
Title:  Attorney-in-Fact






 
NAME OF INSTITUTION:
     
KINGSLAND I, LTD.
By: Kingsland Capital Management, LLC as Manager
 
KINGSLAND II, LTD.
By: Kingsland Capital Management, LLC as Manager
 
KINGSLAND III, LTD.
By: Kingsland Capital Management, LLC as Manager
 
KINGSLAND IV, LTD.
By: Kingsland Capital Management, LLC as Manager
 
KINGSLAND V, LTD.
By: Kingsland Capital Management, LLC as Manager
     
By:
/s/  Vincent Siino
   
Name:  Vincent Siino
   
Title:  Authorized Officer





 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
KKR Debt Investors II (2006) (Ireland) L.P.
 
KKR FI Partners I L.P.
 
KKR Financial CLO 2005-1, Ltd.
 
KKR Financial CLO 2005-2, Ltd.
 
KKR Financial CLO 2007-1, Ltd.
 
KKR Financial CLO 2007-A, Ltd.
 
Oregon Public Employees Retirement Fund
     
By:
/s/  Sarah E. Brucks  
   
Name:  Sarah E. Brucks
   
Title:  Authorized Signatory






 
NAME OF INSTITUTION:
     
KS CAPITAL PARTNERS, LP
 
KS INTERNATIONAL, INC.
     
By:
/s/  Jack Swain
   
Name:  Jack Swain
   
Title:  Chief Investment Officer






 
NAME OF INSTITUTION:
     
Employers Insurance Company of Wausau
     
By:
/s/  Sheila Finnerty
   
Name:  Sheila Finnerty
   
Title:  Vice President









 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
APOSTLE LOOMIS SAYLES CREDIT OPPORTUNITIES FUND
As Lender
 
APOSTLE LOOMIS SAYLES SENIOR LOAN FUND As Lender
 
LOOMIS SAYLES CAYMAN LEVERAGED SENIOR LOAN FUND LTD., As Lender
 
LOOMIS SAYLES LEVERAGED SENIOR LOAN FUND LTD., As Lender
 
NATIXIS LOOMIS SAYLES SENIOR LOAN FUND, As Lender
 
By: Loomis, Sayles & Company, L.P.
Its Investment Manager
By: Loomis, Sayles & Company, Incorporated. Its General Partner
     
CONFLUENT 4 LIMITED As Lender
 
By: Loomis, Sayles & Company, L.P.
As Sub-Manager
By: Loomis, Sayles & Company, Incorporated. Its General Partner
     
LOOMIS SAYLES CLO I, LTD. As Lender
 
By: Loomis, Sayles & Company, L.P.
Its Collateral Manager
By: Loomis, Sayles & Company, Incorporated. Its General Partner
     
THE LOOMIS SAYLES SENIOR LOAN FUND, LLC, As Lender
 
THE LOOMIS SAYLES SENIOR LOAN FUND II, LLC, As Lender
 
By: Loomis, Sayles & Company, L.P.
Its Managing Member
By: Loomis, Sayles & Company, Incorporated. Its General Partner
     
By:
/s/  Mary McCarthy
   
Name:  Mary McCarthy
   
Title:  Vice President



 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
Alaska State Pension Investment Board
 
AVAYA INC MASTER PENSION TRUST
 
MACKAY SHIELDS STATUTORY TRUST – High Yield Corporate Bond Series
 
Federal Insurance Company
 
PENSION PLAN OF CONSTELLATION ENERGY GROUP INC.
 
Dow Employees Pension Plan
 
EA/Mackay High Yield Cayman Unit Trust
 
FAIRFAX COUNTY EMPLOYEES’ RETIREMENT SYSTEM
 
Fondation Lucie Et Andre Chagnon
 
ILLINOIS MUNICIPAL RETIREMENT FUND
 
Stichting Philips Pensioenfonds
 
Employees’ Retirement System of Rhode Island
 
New York Life Insurance Co. Separate Account 40-001
 
HOUSTON POLICE OFFICERS’ PENSION SYSTEM
 
CITY OF MEMPHIS RETIREMENT SYSTEM
 
Columbia High Income Fund
 
City of Los Angeles Fire and Police Pension Plan
 
MainStay High Yield Corporate Bond Fund, a series of the MainStay Funds
 
MainStay Diversified Income Fund
 
MainStay VP High Yield Corporate Bond Portfolio, a series of MainStay VP Series
Fund, Inc.
 
Municipal Employees’ Annuity & Benefit Fund of Chicago
 
Rohm and Haas Master Trust
 
Stichting Pensioenfonds Metaal en Techniek
 
Stichting Pensioenfonds van de Metalektro (PME)



 
 

--------------------------------------------------------------------------------

 





 
Stichting Mn Services US High Yield Fonds
 
FIRE & POLICE PENSION FUND, SAN ANTONIO
 
Sanofi-aventis U.S. Pension Trust
 
Oklahoma Teachers Retirement System
 
Southern California United Food & Commercial Workers Unions and Food Employers
Joint Pension Trust Fund
 
Tennessee Valley Authority Master Decommissioning Trust
 
THE FINANCE COMMITTEE OF THE BOARD OF TRUSTEES OF THE WRITERS GUILD – INDUSTRY
HEALTH FUND
 
By: MacKay Shield LLC,
as Investment Adviser and not individually
     
By:
/s/ Matt Philo 
   
Name:  Matt Philo
   
Title:  Sr. Managing Director

 



 
NAME OF INSTITUTION:
     
Arkansas Public Employees Retirement System
 
MacKay Short Duration Alpha Fund
 
New York Life Insurance Company (Guaranteed Products)
 
New York Life Insurance Company, GP – Portable Alpha
 
Houston Police Officers’ Pension System
 
MacKay Shields Core Plus Alpha Fund Ltd.
 
By: MacKay Shields LLC
as Investment Adviser and not individually
     
By:
/s/ Dan Roberts
   
Name:  Dan Roberts
   
Title:  Sr. Managing Director

 

 
 
 

--------------------------------------------------------------------------------

 





 
NAME OF INSTITUTION:
     
MFS Intermediate High Income Fund (CIH)*
 
MFS Intermarket Income Trust I (CMK)*
 
MFS Diversified Income Fund (DIF)*
 
Transamerica MFS High Yield VP, a Series of Aegon/Transamerica Series Trust
(EDV)***
By its investment adviser or subadvisor, Massachusetts Financial Services
Company
 
MFS SERIES TRUST III on behalf of one of its series, MFS High Yield
Opportunities Fund (HYO)*
 
MFS VARIABLE INSURANCE TRUST II on behalf of one of its series, MFS High Yield
Portfolio (HYS)*
 
HIGH YIELD VARIABLE ACCOUNT, a separate account of Sun Life Assurance Company of
Canada (U.S.) (HYVA)
 
JERSEY STREET CLO, LTD., By its Collateral Manager, Massachusetts Financial
Services Company (JLX)
 
MFS CHARTER INCOME TRUST (MCR)**
 
MFS SERIES TRUST III on behalf of one of its series, MFS High Income Fund (MFH)*
 
MFS SERIES TRUST VIII on behalf of one of its series, MFS Strategic Income Fund
(MFO)*
 
MFS SPECIAL VALUE TRUST (MFV)**
 
MARLBOROUGH STREET CLO, LTD., By its Collateral Manager, Massachusetts Financial
Services Company (MLX)
 
MFS MULTIMARKET INCOME TRUST (MMT)*
 
MFS VARIABLE INSURANCE TRUST II on behalf of one of its series, MFS Strategic
Income Portfolio (SIS)*
 
MFS VARIABLE INSURANCE TRUST on behalf of MFS High Income Series (VHI)*
 
MFS VARIABLE INSURANCE TRUST on behalf of MFS Strategic Income Series (VWG)*
 
As authorized representative and not individually
     
By:
/s/  David J. Coley
   
Name:  David J. Coley
   
Title:  

 
*A copy of the Declaration of Trust of the undersigned (the "Trust") is on file
with the Secretary of State of The Commonwealth of Massachusetts.  You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust's trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder.  If this
instrument is executed by the Trust on behalf of one or more series of the
Trust, you further acknowledge that the assets and liabilities of each series of
the Trust are separate and distinct and that the obligations of or arising out
of this instrument are binding solely upon the assets or property of the series
on whose behalf the Trust has executed this instrument.  If the Trust has
executed this instrument on behalf of more than one series of the Trust, you
also agree that the obligations of each series hereunder shall be several and
not joint, in accordance with its proportionate interest hereunder, and you
agree not to proceed against any series for the obligations of another series.
 
**A copy of the Declaration of Trust of the undersigned (the "Trust") is on file
with the Secretary of State of The Commonwealth of Massachusetts.  You
acknowledge that the obligations of or arising out of this instrument are not
binding upon any of the Trust's trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder.
 
***The obligations of the Consenting Holder hereunder are limited solely to its
funds and/or accounts which are advised by Massachusetts Financial Services
Company or its affiliates.



 
   

 


 
 

--------------------------------------------------------------------------------

 
ANNEX I

Guarantors
Anacapa Land Company, LLC
Anderson Springs Energy Company
Auburndale Peaker Energy Center, LLC
Aviation Funding Corp.
Baytown Energy Center, LP
Bellingham Cogen, Inc.
Bethpage Fuel Management Inc.
CalGen Equipment Finance Company, LLC
CalGen Equipment Finance Holdings, LLC
CalGen Expansion Company, LLC
CalGen Finance Corp.
CalGen Project Equipment Finance Company One, LLC
CalGen Project Equipment Finance Company Three, LLC
CalGen Project Equipment Finance Company Two, LLC
Calpine Administrative Services Company, Inc.
Calpine Auburndale Holdings, LLC
Calpine Baytown Energy Center GP, LLC
Calpine Baytown Energy Center LP, LLC
Calpine c*Power, Inc.
Calpine CalGen Holdings, Inc.
Calpine California Holdings, Inc.
Calpine Calistoga Holdings, LLC
Calpine CCFC Holdings, Inc.
Calpine Central Texas GP, Inc.
Calpine Central, Inc.
Calpine Central, L.P.
Calpine Central-Texas, Inc.
Calpine Channel Energy Center GP, LLC
Calpine Channel Energy Center LP, LLC
Calpine Cogeneration Corporation
Calpine Decatur Pipeline, Inc.
Calpine Decatur Pipeline, L.P.
Calpine Deer Park, LLC


 
 

--------------------------------------------------------------------------------

Annex I
Page 2



Guarantors
Calpine Eastern Corporation
Calpine Edinburg, Inc.
Calpine Energy Management, L.P.
Calpine Energy Services Holdings, Inc.
Calpine Energy Services, L.P.
Calpine Freestone, LLC
Calpine Fuels Corporation
Calpine Generating Company, LLC
Calpine Geysers Company, L.P.
Calpine Gilroy 1, Inc.
Calpine Gilroy 2, Inc.
Calpine Global Services Company, Inc.
Calpine Hidalgo Energy Center, L.P.
Calpine Hidalgo Holdings, Inc.
Calpine Hidalgo, Inc.
Calpine Jupiter, LLC
Calpine Kennedy Airport, Inc.
Calpine Kennedy Operators, Inc.
Calpine KIA, Inc.
Calpine King City, Inc.
Calpine King City, LLC
Calpine Leasing Inc.
Calpine Long Island, Inc.
Calpine Magic Valley Pipeline, Inc.
Calpine MVP, Inc.
Calpine Newark, LLC
Calpine Northbrook Corporation of Maine, Inc.
Calpine Northbrook Holdings Corporation
Calpine Northbrook Investors, LLC
Calpine Northbrook Project Holdings, LLC
Calpine Northbrook Southcoast Investors, LLC
Calpine Oneta Power I, LLC
Calpine Oneta Power II, LLC
Calpine Oneta Power, L.P.
Calpine Operations Management Company, Inc.
Calpine Power Company


 
 

--------------------------------------------------------------------------------

 
Annex I
Page 3



Guarantors
Calpine Power Management, Inc.
Calpine Power Management, LP
Calpine Power, Inc.
Calpine PowerAmerica, Inc.
Calpine PowerAmerica, LP
Calpine PowerAmerica-CA, LLC
Calpine PowerAmerica-CT, LLC
Calpine PowerAmerica-MA, LLC
Calpine PowerAmerica-ME, LLC
Calpine PowerAmerica-NH, LLC
Calpine PowerAmerica-NY, LLC
Calpine PowerAmerica-OR, LLC
Calpine PowerAmerica-PA, LLC
Calpine PowerAmerica-RI, LLC
Calpine Producer Services, L.P.
Calpine Project Holdings, Inc.
Calpine Pryor, Inc.
Calpine Rumford I, Inc.
Calpine Rumford, Inc.
Calpine Russell City, LLC
Calpine Schuylkill, Inc.
Calpine Sonoran Pipeline LLC
Calpine Stony Brook Operators, Inc.
Calpine Stony Brook, Inc.
Calpine Sumas, Inc.
Calpine TCCL Holdings, Inc.
Calpine Texas Pipeline GP, Inc.
Calpine Texas Pipeline LP, Inc.
Calpine Texas Pipeline, L.P.
Calpine Tiverton I, Inc.
Calpine Tiverton, Inc.
Calpine University Power, Inc.
Carville Energy LLC
CCFC Development Company, LLC
CCFC Project Equipment Finance Company One, LLC


 
 

--------------------------------------------------------------------------------

 
Annex I
Page 4



Guarantors
CES Marketing IX, LLC
CES Marketing V, L.P.
CES Marketing X, LLC
Channel Energy Center, LP
Clear Lake Cogeneration Limited Partnership
Columbia Energy LLC
Corpus Christi Cogeneration LP
CPN 3rd Turbine, Inc.
CPN Acadia, Inc.
CPN Cascade, Inc.
CPN Clear Lake, Inc.
CPN Decatur Pipeline, Inc.
CPN East Fuels, LLC
CPN Energy Services GP, Inc.
CPN Energy Services LP, Inc.
CPN Freestone, LLC
CPN Funding, Inc.
CPN Morris, Inc.
CPN Pipeline Company
CPN Pryor Funding Corporation
CPN Telephone Flat, Inc.
Decatur Energy Center, LLC
Delta Energy Center, LLC
East Altamont Energy Center, LLC
Fontana Energy Center, LLC
Freestone Power Generation, LP
GEC Bethpage Inc.
Geysers Power Company, LLC
Geysers Power I Company
Hillabee Energy Center, LLC
Idlewild Fuel Management Corp.
JMC Bethpage, Inc.
Lone Oak Energy Center, LLC
Los Medanos Energy Center LLC
Magic Valley Gas Pipeline, LP


 
 

--------------------------------------------------------------------------------

 
Annex I
Page 5



Guarantors
Moapa Energy Center, LLC
Mobile Energy LLC
Modoc Power, Inc.
Morgan Energy Center, LLC
Northwest Cogeneration, Inc.
NRG Parlin Inc.
NTC Five, Inc.
Nueces Bay Energy LLC
Pastoria Energy Center, LLC
Pastoria Energy Facility, L.L.C.
Pine Bluff Energy, LLC
RockGen Energy LLC
Rumford Power Associates Limited Partnership
San Joaquin Valley Energy Center, LLC
Santa Rosa Energy Center, LLC
Stony Brook Cogeneration, Inc.
Stony Brook Fuel Management Corp.
Sutter Dryers, Inc.
Texas City Cogeneration, L.P.
Texas Cogeneration Five, Inc.
Texas Cogeneration One Company
Thermal Power Company
Tiverton Power Associates Limited Partnership
Wawayanda Energy Center, LLC
Whatcom Cogeneration Partners, L.P.
Zion Energy LLC


 
 

--------------------------------------------------------------------------------

Exhibit O


REVERSE DUTCH AUCTION PROCEDURES
 
This Exhibit O is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 2.29 of the Credit Agreement, of which this Exhibit O is a part.  It
is not intended to be a definitive statement of all of the terms and conditions
of a reverse Dutch auction, the definitive terms and conditions for which shall
be set forth in the applicable offer document (each, an “Offer Document”).  None
of the Administrative Agent, the Auction Manager and any other Agent, or any of
their respective affiliates makes any recommendation pursuant to any Offer
Document as to whether or not any First Priority Term Lender should sell its
First Priority Term Loans to the Borrower pursuant to any Offer Documents, nor
shall the decision by the Administrative Agent, the Auction Manager or any other
Agent (or any of their affiliates) in its respective capacity as a First
Priority Term Lender to sell its First Priority Term Loans to the Borrower be
deemed to constitute such a recommendation.  Each First Priority Term Lender
should make its own decision on whether to sell any of its First Priority Term
Loans and, if it decides to do so, the principal amount of and price to be
sought for such First Priority Term Loans.  In addition, each First Priority
Term Lender should consult its own attorney, business advisor or tax advisor as
to legal, business, tax and related matters concerning each Auction and the
relevant Offer Documents.  Capitalized terms not otherwise defined in this
Exhibit O have the meanings assigned to them in the Credit Agreement.
 
Summary.  The Borrower may from time to time conduct reverse Dutch auctions in
order to purchase First Priority Term Loans (each, an “Auction”) for a limited
period commencing on the First Amendment Effective Date and ending on the
18-month anniversary of the First Amendment Effective Date pursuant to the
procedures described herein.  The aggregate principal amount (calculated on the
face amount thereof) of outstanding First Priority Term Loans repurchased by the
Borrower through all Auctions shall not exceed $500,000,000 (the “Maximum
Permitted Auction Amount”).
 
Notice Procedures.  In connection with each Auction, the Borrower will provide
notification to the Auction Manager (for distribution to the First Priority Term
Lenders of the applicable tranche(s)) of the tranche or tranches of First
Priority Term Loans (as determined by the Borrower in its sole discretion) that
will be the subject of such Auction (each, an “Auction Notice”).  Each Auction
Notice shall contain (i) the maximum principal amount (calculated on the face
amount thereof) of each tranche of First Priority Term Loans that the Borrower
offers to purchase in such Auction (the “Auction Amount”), which shall be no
less than $50,000,000 (across all such tranches) or an integral multiple of
$1,000,000 in excess of thereof; (ii) the range of discounts to par (the
“Discount Range”), expressed as a range of prices per $1,000 (in increments of
$5), at which the Borrower would be willing to purchase First Priority Term
Loans of  each applicable tranche in such Auction; and (iii) the date on which
such Auction will conclude, on which date Return Bids (as defined below) will be
due by 1:00 p.m. New York time (as such date and time may be extended, such time
the “Expiration Time”).  Such Expiration Time may be extended for a period not
exceeding three Business Days upon notice by the Borrower to the Auction Manager
received not less than 24 hours before the original Expiration Time; provided,
however, that only one extension per offer shall be permitted. An Auction shall
be regarded as a “Failed Auction” in the event that either (x) the Borrower
withdraws such Auction in accordance with the terms hereof or (y) the Expiration
Time occurs with no
 



 
   

 


 
 

--------------------------------------------------------------------------------

 
Exhibit O
Page 2 
 

Qualifying Bids (as defined below) having been received.  In the event of a
Failed Auction, the Borrower shall not be permitted to deliver a new Auction
Notice prior to the date occurring three (3) Business Days after such withdrawal
or Expiration Time, as the case may be.  Notwithstanding anything to the
contrary contained herein, the Borrower shall not initiate any Auction by
delivering an Auction Notice to the Auction Manager until after the conclusion
(whether successful or failed) of the previous Auction (if any), whether such
conclusion occurs by withdrawal of such previous Auction or the occurrence of
the Expiration Time of such previous Auction.
 
Reply Procedures.  In connection with any Auction, each First Priority Term
Lender of the applicable tranche(s) wishing to participate in such Auction
shall, prior to the Expiration Time, provide the Auction Manager with a notice
of participation, in the form included in the respective Offer Document (each, a
“Return Bid”) which shall specify (i) a discount to par that must be expressed
as a price per $1,000 (in increments of $5) in principal amount of First
Priority Term Loans (the “Reply Price”) of the applicable tranche within the
Discount Range and (ii) the principal amount of First Priority Term Loans of the
applicable tranche, in an amount not less than US$1,000,000 or an integral
multiple of $1,000 in excess thereof, that such First Priority Term Lender
offers for sale at its Reply Price (the “Reply Amount”).  A First Priority Term
Lender may submit a Reply Amount that is less than the minimum amount and
incremental amount requirements described above only if the Reply Amount
comprises the entire amount of the First Priority Term Loans of the applicable
tranche held by such First Priority Term Lender.  First Priority Term Lenders
may only submit one Return Bid per tranche per Auction but each Return Bid may
contain up to three component bids, each of which may result in a separate
Qualifying Bid and each of which will not be contingent on any other component
bid submitted by such First Priority Term Lender resulting in a Qualifying
Bid.  In addition to the Return Bid, the participating First Priority Term
Lender must execute and deliver, to be held by the Auction Manager, an
assignment and acceptance in the form included in the Offer Document (each, an
“Auction Assignment and Acceptance”).  The Borrower will not purchase any First
Priority Term Loans at a price that is outside of the applicable Discount Range,
nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price or satisfaction
of the Maximum Permitted Auction Amount.
 
Acceptance Procedures.  Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Auction within the Discount Range for such Auction that will allow the
Borrower to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of First Priority Term Loans for which the Borrower has received
Qualifying Bids); provided that the aggregate principal amount (calculated on
the face amount thereof) of First Priority Term Loans purchased by the Borrower
in all Auctions shall not exceed the Maximum Permitted Auction Amount.  The
Borrower shall purchase First Priority Term Loans of the applicable tranche from
each First Priority Term Lender whose Return Bid is within the Discount Range
and contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”). All First Priority Term Loans of the
applicable tranche included in Qualifying Bids (including multiple component
Qualifying Bids



 
   



 
 

--------------------------------------------------------------------------------

 
Exhibit O
Page 3 
 

contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at such applicable Reply Prices and
shall not be subject to proration.


Proration Procedures. All First Priority Term Loans offered in Return Bids (or,
if applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if (a) the aggregate principal amount (calculated on the face
amount thereof) of all First Priority Term Loans of the applicable tranche for
which Qualifying Bids have been submitted in any given Auction at the Applicable
Threshold Price would exceed the remaining portion of the Auction Amount (after
deducting all First Priority Term Loans of the applicable tranche to be
purchased at prices below the Applicable Threshold Price), or (b) the aggregate
principal amount (calculated on the face amount thereof) of First Priority Term
Loans purchased pursuant to such Auction, together with all previous Auctions,
would exceed the Maximum Permitted Auction Amount, the Borrower shall purchase
the First Priority Term Loans of the applicable tranche for which the Qualifying
Bids submitted were at the Applicable Threshold Price ratably based on the
respective principal amounts offered and in an aggregate amount equal to the
lower of (x) the amount necessary to complete the purchase of the Auction Amount
and (y) the highest amount that would not cause the Borrower to exceed the
Maximum Permitted Auction Amount.  No Return Bids or any component thereof will
be accepted above the Applicable Threshold Price.


Notification Procedures.  The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet site (including an IntraLinks, SyndTrak or other electronic
workspace) in accordance with the Auction Manager’s standard dissemination
practices by 4:00 p.m. New York time on the same Business Day as the date the
Return Bids were due (as such due date may be extended in accordance with this
Exhibit O).  The Auction Manager will insert the principal amount of First
Priority Term Loans of the applicable tranche to be assigned and the applicable
settlement date into each applicable Auction Assignment and Acceptance received
in connection with a Qualifying Bid.  Upon the request of the submitting First
Priority Term Lender, the Auction Manager will promptly return any Auction
Assignment and Acceptance received in connection with a Return Bid that is not a
Qualifying Bid.


Auction Assignment and Acceptance.  Each Auction Assignment and Acceptance shall
contain the following acknowledgments:


“The Assignor hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.29 of the
Credit Agreement, (ii) the Assignee currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignor and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignor Excluded Information”), (iii)
the Assignor has independently and without reliance on the Assignee made its own
analysis and determined to enter into this Assignment and Acceptance and to
consummate the transactions contemplated hereby notwithstanding Assignor’s lack
of knowledge of the Assignor Excluded Information and (iv) the Assignee shall
have no liability to the Assignor, and the Assignor hereby (to the extent
permitted by law) waives and releases any claims it may



 
   



 
 

--------------------------------------------------------------------------------

 
Exhibit O
Page 4 
 

have against the Assignee (under applicable laws or otherwise) with respect to
the nondisclosure of the Assignor Excluded Information; provided that the
Assignor Excluded Information shall not and does not affect the truth or
accuracy of the representations or warranties of the Assignor contained in this
Assignment and Acceptance.   The Assignor further acknowledges that the Assignor
Excluded Information may not be available to the Administrative Agent, the
Auction Manager or the other Lenders.


The Assignee hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.29 of the
Credit Agreement, (ii) the Assignor currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignee and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignee Excluded Information”), (iii)
the Assignee has independently and without reliance on the Assignor made its own
analysis and determined to enter into this Assignment and Acceptance and to
consummate the transactions contemplated hereby notwithstanding Assignee’s lack
of knowledge of the Assignee Excluded Information and (iv) the Assignor shall
have no liability to the Assignee, and the Assignee hereby (to the extent
permitted by law) waives and releases any claims it may have against the
Assignor (under applicable laws or otherwise) with respect to the nondisclosure
of the Assignee Excluded Information; provided that the Assignee Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of the Assignee contained in this Assignment and
Acceptance.   The Assignee further acknowledges that the Assignee Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders.”


Additional Procedures.  Once initiated by an Auction Notice, the Borrower may
withdraw an Auction only in the event that, as of such time, no Qualifying Bid
has been received by the Auction Manager.  Furthermore, in connection with any
Auction with respect to a particular tranche of First Priority Term Loans, upon
submission by a First Priority Term Lender of a Return Bid, such First Priority
Term Lender will not have any withdrawal rights. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled by a First Priority Term Lender.  However, an
Auction may become void if the conditions to the purchase of First Priority Term
Loans of the applicable tranche by the Borrower required by the terms and
conditions of Section 2.29 of the Credit Agreement (as amended by the First
Amendment) are not met.  The purchase price in respect of each Qualifying Bid
for which purchase by the Borrower is required in accordance with the foregoing
provisions shall be paid directly by the Borrower to the respective assigning
First Priority Term Lender on a settlement date as determined jointly by the
Borrower and the Auction Manager (which shall be not later than ten (10)
Business Days after the date Return Bids are due). The Borrower shall execute
each applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid.
 
All questions as to the form of documents and validity and eligibility of First
Priority Term Loans that are the subject of an Auction will be determined by the
Auction Manager, in
 



 
   



 
 

--------------------------------------------------------------------------------

 
Exhibit O
Page 5 
 

consultation with the Borrower, and their determination will be final and
binding so long as such determination is not inconsistent with the terms of
Section 2.29 of the Credit Agreement or this Exhibit O.  The Auction
Manager’s interpretation of the terms and conditions of the Offer Document, in
consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.29 of the Credit
Agreement or this Exhibit O.
 
None of the Auction Manager, any other Agent or any of their respective
affiliates assumes any responsibility for the accuracy or completeness of the
information concerning the Borrower, the Loan Parties, or any of their
affiliates (whether contained in an Offer Document or otherwise) or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.
 
This Exhibit O shall not require the Borrower to initiate any Auction.
 



